--------------------------------------------------------------------------------

Exhibit 10.1



Execution Version


--------------------------------------------------------------------------------


[image00003.jpg]


AMENDED AND RESTATED CREDIT AGREEMENT


dated as of


March 27, 2019


among


KIRBY CORPORATION,


The Lenders Party Hereto,


JPMORGAN CHASE BANK, N.A.
as Administrative Agent,


BANK OF AMERICA, N.A.,
WELLS FARGO BANK, N.A.,
BMO CAPITAL MARKETS CORP.,
and
PNC BANK, NATIONAL ASSOCIATION
as Syndication Agents,


and


U.S. BANK NATIONAL ASSOCIATION
and
BRANCH BANKING AND TRUST COMPANY,
as Documentation Agent


JPMORGAN CHASE BANK, N.A.
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
WELLS FARGO SECURITIES, LLC.,
BMO CAPITAL MARKETS CORP.,
and
PNC CAPITAL MARKETS LLC
as Joint Bookrunners and Co-Lead Arrangers



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

TABLE OF CONTENTS



 

Page
     
ARTICLE I Definitions
1
 
SECTION 1.01 Defined Terms
1
 
SECTION 1.02 Classification of Loans and Borrowings
21
 
SECTION 1.03 Terms Generally
21
 
SECTION 1.04 Accounting Terms; GAAP
22
 
SECTION 1.05 Timing of Payment or Performance
22
 
SECTION 1.06 Interest Rates; LIBOR Notification
22
     
ARTICLE II The Credits
23
 
SECTION 2.01 Commitments
23
 
SECTION 2.02 Loans and Borrowings
23
 
SECTION 2.03 Requests for Revolving Borrowings
24
 
SECTION 2.04 Swingline Loans
24
 
SECTION 2.05 Letters of Credit
26
 
SECTION 2.06 Funding of Borrowings
30
 
SECTION 2.07 Interest Elections
30
 
SECTION 2.08 Termination and Reduction of Commitments
31
 
SECTION 2.09 Repayment of Loans; Evidence of Debt
32
 
SECTION 2.10 Prepayment of Loans
33
 
SECTION 2.11 Fees
34
 
SECTION 2.12 Interest
35
 
SECTION 2.13 Alternate Rate of Interest
36
 
SECTION 2.14 Increased Costs
37
 
SECTION 2.15 Break Funding Payments
38
 
SECTION 2.16 Withholding of Taxes; Gross Up
39
 
SECTION 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs
43
 
SECTION 2.18 Mitigation Obligations; Replacement of Lenders
44
 
SECTION 2.19 Expansion Option
45  
SECTION 2.20 Cash Collateral
47
 
SECTION 2.21 Defaulting Lenders
47
 
SECTION 2.22 Extension of Revolving Credit Maturity Date
50
     
ARTICLE III Representations and Warranties
51
 
SECTION 3.01 Organization; Powers
51
 
SECTION 3.02 Authorization; Enforceability
51
 
SECTION 3.03 Governmental Approvals; No Conflicts
51
 
SECTION 3.04 Financial Condition; No Material Adverse Change
52
 
SECTION 3.05 Properties
52
 
SECTION 3.06 Litigation and Environmental Matters
52
 
SECTION 3.07 Compliance with Laws and Agreements
52
 
SECTION 3.08 Governmental Regulation
53
 
SECTION 3.09 Taxes
53
 
SECTION 3.10 ERISA
53



i

--------------------------------------------------------------------------------



 
SECTION 3.11 Disclosure
53
 
SECTION 3.12 Labor Matters
53
 
SECTION 3.13 Margin Stock
54
 
SECTION 3.14 Anti-Corruption Laws and Sanctions
54
 
SECTION 3.15 EEA Financial Institution
54
     
ARTICLE IV Conditions
54
 
SECTION 4.01 Effective Date
54
 
SECTION 4.02 Each Credit Event
55
     
ARTICLE V Affirmative Covenants
56
 
SECTION 5.01 Financial Statements; Ratings Change and Other Information
56
 
SECTION 5.02 Notices of Material Events
57
 
SECTION 5.03 Existence; Conduct of Business
58
 
SECTION 5.04 Taxes; Claims
58
 
SECTION 5.05 Maintenance of Properties; Insurance
58
 
SECTION 5.06 Books and Records; Accounting Systems; Inspection Rights
58
 
SECTION 5.07 Compliance with Laws and Agreements
59
 
SECTION 5.08 Use of Proceeds and Letters of Credit
59
 
SECTION 5.09 Accuracy of Information
59
 
SECTION 5.10 Continuous Ratings
59
 
SECTION 5.11 Further Assurances
60
     
ARTICLE VI Negative Covenants
60
 
SECTION 6.01 Debt
60
 
SECTION 6.02 Liens
61
 
SECTION 6.03 Consolidated Subsidiary Dispositions
62
 
SECTION 6.04 Consolidated Subsidiary Distributions
63
 
SECTION 6.05 Mergers and Acquisitions
64
 
SECTION 6.06 Restricted Investments
65
 
SECTION 6.07 Lines of Business
65
 
SECTION 6.08 Transactions with Affiliates
65
 
SECTION 6.09 Restricted Payments
65
 
SECTION 6.10 Financial Covenants
65
     
ARTICLE VII Events of Default
66
   
ARTICLE VIII The Administrative Agent
68
 
SECTION 8.01 Appointment
68
 
SECTION 8.02 Rights as Lender
68
 
SECTION 8.03 Duties and Obligations
68
 
SECTION 8.04 Reliance
69
 
SECTION 8.05 Actions Through Sub-Agents
69
 
SECTION 8.06 Resignation
69
 
SECTION 8.07 Non-Reliance
70
 
SECTION 8.08 Not Partners or Co-Venturers
70



ii

--------------------------------------------------------------------------------

ARTICLE IX Miscellaneous
70
 
SECTION 9.01 Notices
70
 
SECTION 9.02 Waivers; Amendments
72
 
SECTION 9.03 Expenses; Indemnity; Damage Waiver
73
 
SECTION 9.04 Successors and Assigns
75
 
SECTION 9.05 Survival
79
 
SECTION 9.06 Counterparts; Integration; Effectiveness; Electronic Execution
79
 
SECTION 9.07 Severability
80
 
SECTION 9.08 Right of Setoff
80
 
SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process
80
 
SECTION 9.10 WAIVER OF JURY TRIAL
80
 
SECTION 9.11 Headings
81
 
SECTION 9.12 Confidentiality
81
 
SECTION 9.13 Material Non-Public Information
81
 
SECTION 9.14 Interest Rate Limitation
82
 
SECTION 9.15 No Advisory or Fiduciary Relationship
83
 
SECTION 9.16 USA PATRIOT Act
83
 
SECTION 9.17 Final Agreement of the Parties
83
 
SECTION 9.18 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions
84
 
SECTION 9.19 Amendment and Restatement
84



SCHEDULES:


Schedule 1.01
–
Existing Letters of Credit
 
 
 
Schedule 2.01
–
Commitments
 
 
 
Schedule 3.01
–
Consolidated Subsidiaries (Part A) and Excluded Affiliates (Part B)



EXHIBITS:


Exhibit A
--
Form of Assignment and Assumption
     
Exhibit B
--
Form of Borrowing Request
     
Exhibit C
--
 Form of Interest Election Request



Exhibit D-1
 --
U.S. Tax Compliance Certificate (For Foreign Lenders that are not Partnerships
for U.S. Federal Income Tax Purposes)
     
Exhibit D-2
 --
 U.S. Tax Compliance Certificate (For Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)
     
Exhibit D-3
 --
U.S. Tax Compliance Certificate (For Foreign Participants that are Partnerships
for U.S. Federal Income Tax Purposes)



iii

--------------------------------------------------------------------------------

Exhibit D-4
 --
U.S. Tax Compliance Certificate (For Foreign Lenders that are Partnerships for
U.S. Federal Income Tax Purposes)
     
Exhibit E
--
Form of Increasing Lender Agreement
     
Exhibit F
 --
Form of Augmenting Lender Agreement



iv

--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT dated as of March 27, 2019 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Agreement”), among KIRBY CORPORATION, the LENDERS party hereto,
JPMORGAN CHASE BANK, N.A., as Administrative Agent, BANK OF AMERICA, N.A., WELLS
FARGO BANK, N.A., ,BMO CAPITAL MARKETS CORP, and PNC BANK, NATIONAL ASSOCIATION,
as Syndication Agents, and U.S. BANK NATIONAL ASSOCIATION and BRANCH BANKING AND
TRUST COMPANY, as Documentation Agents.


WHEREAS, the Borrower is a party to that certain Credit Agreement dated as of
April 30, 2015 (as amended prior to the Effective Date, the “Existing Credit
Agreement”), among the Borrower, the lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent for such lenders; and


WHEREAS, the Borrower, the Administrative Agent and the Lenders mutually desire
to amend and restate the Existing Credit Agreement in its entirety;


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein, the Borrower, the Administrative Agent and the Lenders agree that
the Existing Credit Agreement is hereby amended and restated so as to read in
its entirety as follows:


ARTICLE I


Definitions


SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:


“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.


“Act” has the meaning assigned to it in Section 9.16.


“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.


“Adjusted Net Income” means, for any period, Net Income for such period, less,
to the extent otherwise included in such Net Income, (a) extraordinary gains,
including gains arising from the sale of capital assets, the write-up of assets
or the acquisition of securities, in each case, by the Borrower or any of its
Consolidated Subsidiaries and (b) net income of any Person (other than a
Consolidated Subsidiary) in which the Borrower or any of its Consolidated
Subsidiaries has an ownership interest, except for the portion of such net
income that has been distributed to the Borrower or a Consolidated Subsidiary,
plus, to the extent not otherwise included in such Net Income, (i) extraordinary
losses, including losses arising from the sale of capital assets of the Borrower
or any of its Consolidated Subsidiaries, and (ii) distributions (other than
returns of capital) which have been made to the Borrower or a Consolidated
Subsidiary by any Person




--------------------------------------------------------------------------------

(other than a Consolidated Subsidiary) in which the Borrower or any of its
Consolidated Subsidiaries has an ownership interest.


“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, when used with respect to any Person, any Person controlling,
controlled by or under common control with any such Person (within the meaning
of Rule 405 under the Securities Act of 1933).


“Agent Party” has the meaning assigned to it in Section 9.01(d).


“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all Lenders at such time.


“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the FRBNY Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that the Adjusted LIBO Rate for any
day shall be based on the LIBO Rate at approximately 11:00 a.m. London time on
such day, subject to the interest rate floors set forth therein. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the FRBNY Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the FRBNY Rate or the Adjusted LIBO Rate,
respectively.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.


“Applicable Margin” means, for any day, with respect to any Loan, or with
respect to the commitment fees payable hereunder, as the case may be, the
applicable rate per annum set forth below under the caption “ABR Spread”,
“Eurodollar Spread” or “Commitment Fee Rate”, as the case may be, based upon the
S&P Rating, Moody’s Rating and Fitch Rating (individually, a “Rating” and
collectively, the “Ratings”), on such date:


Pricing Level
 
S&P/Moody’s/Fitch 
Rating
 
ABR
Spread
   


Eurodollar
Spread
   
Commitment Fee
Rate
 
Pricing Level I
 
Greater than or equal to
BBB+/Baa1/BBB+
   
0.00
%
   
1.00
%
   
0.100
%
Pricing Level II
 
Equal to
BBB/Baa2/BBB
   
0.125
%
   
1.125
%
   
0.150
%



2

--------------------------------------------------------------------------------

 
Pricing Level
 
S&P/Moody’s/Fitch
 Rating
 
ABR
Spread
   
Eurodollar
Spread
   
Commitment Fee
Rate
 
Pricing Level III
 
Equal to
BBB-/Baa3/BBB-
   
0.375
%
   
1.375
%
   
0.200
%
Pricing Level IV
 
Equal to
BB+/Ba1/BB+
   
0.625
%
   
1.625
%
   
0.250
%
Pricing Level V
 
Less than or equal to
BB/Ba2/BB
   
0.875
%
   
1.875
%
   
0.300
%



For purposes of the foregoing,


(a)          if either Moody’s or S&P shall not have in effect a Rating and the
Borrower is using all commercially reasonable efforts to maintain both Ratings,
then the remaining Rating shall determine the Pricing Level;


(b)          if the Moody’s Rating and the S&P Rating fall within the same
Pricing Level, that Pricing Level shall apply;


(c)          if the Moody’s Rating and the S&P Rating shall fall within
different Pricing Levels that differ by only one level, the Pricing Level in
which the higher Rating falls shall apply;


(d)          if the Moody’s Rating and the S&P Rating shall fall within
different Pricing Levels that differ by more than one level and the Fitch Rating
falls within the same Pricing Level as the either the Moody’s Rating or the S&P
Rating, that Pricing Level shall apply;


(e)          if the Moody’s Rating and the S&P Rating shall fall within
different Pricing Levels that differ by more than one level and the Fitch Rating
does not fall within either of such Pricing Levels, the Pricing Level in which
the middle Rating falls shall apply; and


(f)          if the Moody’s Rating and the S&P Rating shall fall within
different Pricing Levels that differ by more than one level and Fitch shall not
have in effect a Rating, the Pricing Level that is one level below the Pricing
Level in which the higher Rating falls shall apply.


Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. If the rating system of Moody’s, S&P
or Fitch shall change, or if any such rating agency shall cease to be in the
business of rating corporate debt obligations, the Borrower and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Margin shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.


3

--------------------------------------------------------------------------------

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.


“Approved Fund” has the meaning assigned to it in Section 9.04(b).


“ASC 842” means Accounting Standards Codification 842, as published by the
Financial Accounting Standards Board.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.


“Augmenting Lender” has the meaning assigned to it in Section 2.19.


“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Credit Maturity Date and the date of
termination of all of the Commitments.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.


“Borrower” means Kirby Corporation, a Nevada corporation.


“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) Term Loans of the same Type made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect, and (c) a Swingline Loan.


“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 and substantially in the form of Exhibit B.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas are authorized or required by law to
remain closed;



4

--------------------------------------------------------------------------------

provided that, when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.
 
“Capital Lease” means, as to any Person, any lease or rental agreement
(excluding “operating leases”, within the meaning of ASC 842) in respect of
which such Person’s obligations as lessee under such lease or rental agreement,
constitute obligations which shall have been or should be, in accordance with
GAAP, capitalized on the balance sheet of such Person as a “finance lease”
(within the meaning of ASC 842).


“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Banks or the
Lenders, as collateral for LC Exposure or obligations of Lenders to fund
participations in respect of Letters of Credit, cash or deposit account balances
or, if the Administrative Agent and each applicable Issuing Bank shall agree in
their sole discretion, make arrangements for other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and each applicable Issuing Bank. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other arrangements.


“Change in Control” means any of (a) the acquisition by any Person or two or
more Persons (excluding underwriters in the course of their distribution of
voting stock in an underwritten public offering) acting in concert, of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission) of 35% or more of the outstanding shares of voting stock of
the Borrower, (b) 50% or more of the members of the Board of Directors of the
Borrower on any date shall not have been (i) members of the Board of Directors
of the Borrower on the date 12 months prior to such date or (ii) approved by
Persons who constitute at least a majority of the members of the Board of
Directors of the Borrower as constituted on the date 12 months prior to such
date, (c) all or substantially all of the assets of the Borrower are sold in a
single transaction or series or related transactions to any Person or (d) the
Borrower merges or consolidates with or into any other Person, with the effect
that immediately after such transaction the stockholders of the Borrower
immediately prior to such transaction hold less than 65% of the total voting
power entitled to vote in the election of directors, managers or trustees of the
Person surviving such transaction.


“Change in Law” means the occurrence after the Effective Date of any of the
following: (a) the adoption of or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration interpretation, implementation or application thereof by any
Governmental Authority or (c) compliance by any Lender or Issuing Bank (or, for
purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any request, guideline,
requirements or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that, notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith or the
implementation thereof and (y) all requests, rules, guidelines, requirements or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory


5

--------------------------------------------------------------------------------

authorities, in each case pursuant to Basel III, shall be deemed to be a “Change
in Law,” regardless of the date enacted, adopted or issued.


“Charges” has the meaning assigned to it in Section 9.14.


“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, a Term
Loan or Swingline Loans, (b) any Commitment, refers to whether such Commitment
is a Revolving Commitment or a Term Commitment, and (c) any Lender, refers to
whether such Lender has a Loan or Commitment of a particular Class.


“Code” means the Internal Revenue Code of 1986, as amended.


“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Commitments. The initial amount of each Lender’s
Commitment is set forth on the Commitment Schedule, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable.


“Communications” has the meaning assigned to it in Section 9.01(d).


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consenting Lender” has the meaning assigned to it in Section 2.22.


“Consolidated Subsidiary” means, as of any date, any Subsidiary of the Borrower
that, in accordance with GAAP, would be included in the consolidated financial
statements of the Borrower prepared as of such date.


“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets of the Borrower and its Consolidated Subsidiaries,
determined on a consolidated basis in accordance with GAAP.


“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.


“Current Liabilities” means, as of any date, all liabilities (including, without
limitation, accounts payable incurred for services rendered and property
purchased in the ordinary course of business) which would be reflected as
current liabilities on a consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries prepared as of such date in accordance with GAAP
consistently applied, but excluding current maturities of Funded Debt of the
Borrower and its Consolidated Subsidiaries as of such date.


“Declining Lender” has the meaning assigned to it in Section 2.22.



“Debt” of any Person shall mean, without duplication: (a) any obligation of such
Person for borrowed money, (b) any obligation of such Person evidenced by bonds,
debentures, notes or other similar debt instruments, (c) all obligations of such
Person under conditional sale or other



6

--------------------------------------------------------------------------------

title retention agreements relating to property purchased by such Person, (d)
any obligation of such Person for the deferred purchase price of any property or
services, except accounts payable arising in the ordinary course of such
Person’s business that have been outstanding less than ninety (90) days since
the date of the related invoice, (e) the present value (discounted at the
implicit rate, if known, or ten percent (10%) per annum otherwise) of all
obligations in respect of Capital Leases of such Person, (f) any Derivative
Obligations of such Person, (g) any reimbursement obligations of such Person in
respect of drawings under a letter of credit or similar instrument, (h) any
indebtedness or obligations of others of the type described in clauses (a)
through (g) that is secured by a Lien on any asset of such Person; and (i) all
Guaranties of such Person in respect of any of the foregoing clauses (a) through
(h). The amount of Debt of any Person for the purposes of clause (h) shall be
deemed to be equal to the lesser of (x) the aggregate unpaid amount of such Debt
or, with respect to any such Debt that is revolving in nature, the aggregate
available amount of such Debt, and (y) the fair market value of the relevant
asset as determined by such Person in good faith, so long as such Debt is
non-recourse to such Person.


“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.


“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


“Defaulting Lender” means, subject to Section 2.21(b), any Lender that (a) has
failed to (i) fund any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, any Issuing Bank, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, any Issuing Bank or the Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
certification by the Administrative Agent and the Borrower), or (d) has, or has
a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or


7

--------------------------------------------------------------------------------

federal regulatory authority acting in such a capacity or (iii) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.21(b)) upon delivery of written
notice of such determination to the Borrower, each Issuing Bank, the Swingline
Lender and each Lender.


“Derivative Obligations” means, with respect to any Person, payment obligations
with respect to foreign exchange transactions and interest rate, currency and
commodity swaps, caps, floors, collars, forward sale contracts, other similar
obligations and combinations of the foregoing (collectively, “swaps”). For the
purposes of this Agreement, the amount of any Derivative Obligations shall be
the amount determined in respect thereof as of the end of the then most recently
ended fiscal quarter of such Person, based on the assumption that all swaps had
terminated at the end of such fiscal quarter, and in making such determination,
if any agreement relating to any such swap provides for the netting of amounts
payable by and to such Person thereunder or if any such agreement provides for
the simultaneous payment of amounts by and to such Person, then in each such
case, the amount of such obligation shall be the net amount so determined.


“Disclosed Matters” has the meaning assigned to it in Section 3.06(a).


“Dividing Person” has the meaning assigned to it in the definition of
“Division.”


“Division” means the statutory division of the assets, liabilities and/or
obligations of a Person (the “Dividing Person”) among two or more Persons
(whether pursuant to a “plan of division” or similar arrangement), which may or
may not include the Dividing Person and pursuant to which the Dividing Person
may or may not survive.


“dollars” or “$” refers to lawful money of the United States of America.


“EBITDA” means Adjusted Net Income plus, to the extent deducted in the
determination of Net Income or Adjusted Net Income, without duplication, (a)
Interest Expense, (b) income tax expense, (c) depreciation and amortization
expense, (d) extraordinary, non-recurring charges and (e) other non-cash charges
(including, without limitation, impairment charges and non-cash operating
costs), less, to the extent included in the determination of Adjusted Net
Income, without duplication, (i) interest income, (ii) extraordinary,
non-recurring income and (iii) other non-cash income. For purposes of
calculating compliance with the financial covenant set forth in Section 6.10(a)
for any period, EBITDA shall be adjusted to give pro forma effect to mergers and
acquisitions permitted under Section 6.05 and to dispositions permitted under
Section 6.03, in each case, occurring during such period, as if such merger,
acquisition or disposition had occurred on the first day of such period and any
related Debt was incurred, or prepaid in connection therewith (as applicable),
on such day; provided that such adjustment to EBITDA


8

--------------------------------------------------------------------------------

shall not be required for any merger, acquisition or disposition if the
adjustment made with respect to such event would result in an increase or
decrease in EBITDA for such period of less than $25,000,000.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).


“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.


“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.


“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules promulgated thereunder.


9

--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or Section 4001(14) of ERISA or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.


“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or Section
302 of ERISA), whether or not waived; (c) the filing pursuant to Section 412(c)
of the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Borrower or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition upon
the Borrower or any ERISA Affiliate of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.


“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.


“Event of Default” has the meaning assigned to such term in Article VII.


“Excluded Affiliate” means (a) any Subsidiary of the Borrower other than a
Consolidated Subsidiary, and (b) all Persons, other than Subsidiaries, in which
the Borrower, directly or indirectly, owns or controls five percent (5%) or more
of the equity interests of such Person.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.18(b)) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.16, amounts with


10

--------------------------------------------------------------------------------

respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan, Letter of Credit
or Commitment or to such Lender immediately before it changed its lending
office, (c) Taxes attributable to such Recipient’s failure to comply with
Section 2.16(f) and (d) any U.S. federal withholding Taxes imposed under FATCA.


“Existing Agreement” has the meaning assigned to it in the preamble.


“Existing Letters of Credit” means those Letters of Credit listed on Schedule
1.01.


“Existing Revolving Credit Maturity Date” has the meaning assigned to it in
Section 2.22.


“Fair Market Value” shall mean (a) with respect to any asset (other than
dollars) the price at which a willing buyer would buy and a willing seller would
sell such asset in an arm’s length transaction and (b) with respect to dollars,
the amount of such dollars.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any such intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.


“Federal Funds Effective Rate” means, for any day, the rate calculated by the
FRBNY based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the FRBNY shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
FRBNY as the federal funds effective rate, provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to zero for
the purposes of this Agreement.


“Fitch” means Fitch Rating Services, Inc.


“Fitch Rating” means the Borrower’s issuer default rating, issued by Fitch.


“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.


“FRBNY” means the Federal Reserve Bank of New York.


“FRBNY Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “FRBNY Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it;


11

--------------------------------------------------------------------------------

provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the LC Exposure with respect to Letters of Credit issued by such Issuing Bank at
such time other than such LC Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Applicable Percentage of the
Swingline Exposure at such time other than Swingline Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders.


“Funded Debt” means, as of any date, the sum of the following, without
duplication: (a) all Debt of the Borrower and its Consolidated Subsidiaries on a
consolidated basis as of such date, less (b) to the extent included in the
amount described in clause (a), the sum of the following (without duplication):
(i) all Current Liabilities (other than Current Liabilities that represent Debt
for borrowed money or Capital Leases) on a consolidated basis as of such date,
(ii) any Debt of any Consolidated Subsidiary in excess of the Borrower’s
proportionate share thereof (based on its direct or indirect equity interest
therein), (iii) all other deferred long term liabilities that do not represent
Debt for borrowed money or Capital Leases, including deferred compensation,
deferred revenue and other deferred items classified as other liabilities of the
Borrower and its Consolidated Subsidiaries on a consolidated basis as of such
date, and (iv) all Derivative Obligations of the Borrower and its Consolidated
Subsidiaries as of such date.


“GAAP” means generally accepted accounting principles in the United States of
America.


“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.


“Guaranties” means, as to any Person, all obligations (other than endorsements
in the ordinary course of business of negotiable instruments for deposit or
collection) of such Person guaranteeing or, in effect, guaranteeing any Debt of
any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including all obligations incurred through an agreement, contingent
or otherwise, by such Person: (a) to purchase such Debt or any property or
assets constituting security therefor, (b) to advance or supply funds (i) for
the purchase or payment of such Debt or (ii) to maintain working capital or
other balance sheet conditions or otherwise to advance or make available funds
for the purchase or payment of such Debt, (c) to lease property or to purchase
securities or other property or services primarily for the purpose of assuring
the owner of such Debt of the ability of the primary obligor to make payment of
the Debt or (d) otherwise to assure the owner of the Debt of the primary obligor
against loss in respect thereof.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum


12

--------------------------------------------------------------------------------

distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.


“IBA” has the meaning assigned to it in Section 1.06.


“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”


“Increasing Lender” has the meaning assigned to it in Section 2.19.


“Incremental Term Loan” has the meaning assigned to it in Section 2.19.


“Incremental Term Loan Amendment” has the meaning assigned to it in Section
2.19.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a) hereof, Other Taxes.


“Indemnitee” has the meaning assigned to it in Section 9.03(b).


“Ineligible Institution” has the meaning assigned to it in Section 9.04(b).


“Information” has the meaning assigned to it in Section 9.12.


“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07 and substantially
in the form of Exhibit C.


“Interest Expense” means, for any period, the aggregate of all interest expense
deducted in the calculation of the Net Income of the Borrower for such period,
determined in accordance with GAAP.


“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Revolving Credit Maturity Date or the Term Loan Maturity Date, as
applicable, (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and the
Revolving Credit Maturity Date or the Term Loan Maturity Date, as applicable,
and, in the case of a Eurodollar Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period and (c) with respect to any Swingline Loan, the day that such
Loan is required to be repaid and the Revolving Credit Maturity Date.


“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and


13

--------------------------------------------------------------------------------

(b) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.


“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period for which that LIBO Screen Rate is available that exceeds the Impacted
Interest Period, in each case, at such time.


“Investment” means any direct or indirect investment by one Person (the
“investor”) in another Person (the “investee”), including, without limitation,
(a) any loan or advance, whether initially funded by the investor or acquired by
the investor from a third party, (b) any acquisition of equity interests by the
investor, whether directly from the investee or from a third party by way of
share purchase, merger or otherwise, (c) any capital or other contribution to
the investee, whether made in cash or other assets, or by contributing a
promissory note payable by the investor to the investee, (d) any Guarantee by
the investor of Debt of the investee, and (e) the Fair Market Value of any
assets or services transferred to the investee less the Fair Market Value of any
consideration received by the investor in exchange therefor; provided, however,
that the term “Investment” shall not include undistributed earnings on an
Investment; and the amount of an “Investment,” for purposes of Section 6.06
hereof, shall be reduced by the amount of capital returned to the investor by
the investee. The amount of any Investment that is made by transferring property
other than dollars shall be the Fair Market Value of the property so
transferred.


“IRS” means the United States Internal Revenue Service.


“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i). Any Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case, the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate. With respect to any Letter of
Credit, “Issuing Bank” means the issuer thereof.


“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.


“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower or converted into a Revolving Loan or a Swingline Loan pursuant to
Section 2.05(e) at such time. The LC Exposure of any



14

--------------------------------------------------------------------------------

Revolving Lender at any time shall be its Applicable Percentage of the aggregate
LC Exposure at such time.
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender and the Issuing Banks.


“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and includes the Existing Letters of Credit.


“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for U.S. Dollars) for a period equal in length to such Interest Period as
displayed on page LIBOR01 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement; provided further
that if the Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.


“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBO
Rate.”


“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.


“Loan Documents” means this Agreement, including schedules and exhibits hereto,
and any agreements entered into in connection herewith by the Borrower with or
in favor of the Administrative Agent and/or the Lenders and/or the Issuing
Banks, including any Notes and any applications or reimbursement agreements
relating to Letters of Credit, any amendments, modifications or supplements
thereto or waivers thereof and any other documents prepared in connection with
the other Loan Documents, if any.


“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.


“Material Adverse Effect” means a material adverse effect on (a) the business,
property, assets, operations or condition, financial or otherwise, of the
Borrower and its Subsidiaries, taken as a whole, (b) the ability of the Borrower
to perform any of its obligations under the Loan 
15

--------------------------------------------------------------------------------

Documents or (c) the rights and remedies of the Administrative Agent and the
Lenders under the Loan Documents.
 
“Material Debt” means, as at any date, an amount equal to the greater of (a)
five percent (5%) of the Borrower’s Funded Debt as of such date and (b)
$75,000,000.


“Material Subsidiaries” means, collectively, each Consolidated Subsidiary of the
Borrower that meets any of the following conditions: (a) the aggregate
Investment of the Borrower and its other Consolidated Subsidiaries in such
Consolidated Subsidiary exceeds five percent (5%) of the total assets of the
Borrower and its Consolidated Subsidiaries as of the end of the most recently
completed calendar year; or (b) the Borrower and its other Consolidated
Subsidiaries’ proportionate share of the total assets (after intercompany
eliminations) of such Consolidated Subsidiary exceeds five percent (5%) of the
total assets of the Borrower and its Consolidated Subsidiaries as of the end of
the most recently completed calendar year; or (c) the Borrower and its other
Consolidated Subsidiaries’ equity in the income from continuing operations
before income taxes, extraordinary items and cumulative effect of a change in
accounting principle of such Consolidated Subsidiary exceeds five percent (5%)
of Net Income for the most recently completed calendar year.


“Maximum Rate” has the meaning assigned to it in Section 9.14.


“Moody’s” means Moody’s Investors Service, Inc.


“Moody’s Rating” means the Borrower’s LT issuer rating, as it may change from
time to time, issued by Moody’s.


“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.


“Net Income” means, for any period, the consolidated net income of the Borrower
and its Consolidated Subsidiaries for such period, determined in accordance with
GAAP.


“Net Worth” means, as of any date, the total shareholder’s equity (including
capital stock, additional paid-in capital and retained earnings after deducting
treasury stock) which would appear on a consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries prepared as of such date in
accordance with GAAP.


“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all or all affected
Lenders in accordance with the terms of Section 9.02 and (ii) has been approved
by the Required Lenders.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Note” means any promissory note issued pursuant to Section 2.09(f), together
with all modifications, extensions, renewals and rearrangements thereof from
time to time in effect.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing


16

--------------------------------------------------------------------------------

such Tax (other than connections arising from such Recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan, Letter of Credit or Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).


“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the FRBNY as set forth on its public website from time to time,
and published on the next succeeding Business Day by the FRBNY as an overnight
bank funding rate (from and after such date as the FRBNY shall commence to
publish such composite rate).


“Participant” has the meaning assigned to such term in Section 9.04(c).


“Participant Register” has the meaning assigned to such term in Section 9.04(c).


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.


“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.


“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.


“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.


“Register” has the meaning assigned to such term in Section 9.04(b).


17

--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.


“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the Aggregate Credit
Exposures and unused Commitments at such time. The Revolving Credit Exposure and
Commitment of any Defaulting Lender shall be disregarded in determining the
Required Lenders at any time.


“Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of the Borrower, or any other officer of the
Borrower designated in writing as a Responsible Officer by the chief executive
officer of the Borrower.


“Restricted Investment” means (a) any Investment by the Borrower or a
Consolidated Subsidiary in an Excluded Affiliate and (b) any payment by the
Borrower or any Consolidated Subsidiary of Debt of any Excluded Affiliate to the
extent the Borrower or such Consolidated Subsidiary is not legally obligated to
make such payment under the terms of such Debt.


“Restricted Payment” means any dividend or other distribution in respect of the
capital stock or other equity interest of the Borrower or any Subsidiary of the
Borrower (other than a distribution of capital stock or other equity interests
of a Subsidiary of the Borrower), including, without limitation, any
distribution resulting in the acquisition by the Borrower of securities which
would constitute treasury stock. For purposes of this Agreement, the amount of
any Restricted Payment made in property shall be the greater of (a) the Fair
Market Value of such property (as determined by good faith by the board of
directors (or equivalent governing body) of the person making such Restricted
Payment) and (b) the net book value thereof on the books of such Person, in each
case determined as of the date on which such Restricted Payment is made.


“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to Section
2.08, (b) increased from time to time pursuant to Section 2.19 and (c) reduced
or increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The amount of each Lender’s Revolving Commitment is
set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Revolving Commitment, as applicable. As
of the Effective Date, the aggregate amount of the Lenders’ Revolving
Commitments is $850,000,000.


“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans, its LC
Exposure and its Swingline Exposure at such time.


“Revolving Credit Maturity Date” means the fifth anniversary of the Effective
Date, as such date may be extended pursuant to Section 2.22.


“Revolving Credit Maturity Date Extension Request” has the meaning assigned to
it in Section 2.22.


18

--------------------------------------------------------------------------------

“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.


“Revolving Loan” means a Loan made pursuant to Section 2.03.


“S&P” means Standard & Poor’s.


“S&P Rating” means the Borrower’s issuer credit rating, classified by risk, as
it may change from time to time, issued by S&P.


“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by or otherwise the
subject of any sanctions administered or enforced by, the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the U.S. Department of Commerce or by the United Nations Security
Council, the European Union, any European Union member state, Her Majesty’s
Treasury of the United Kingdom or any other relevant sanctions authority having
jurisdiction over the Borrower, (b) any Person located, operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).


“Sanctions” economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury, the U.S. Department of State or the U.S. Department
of Commerce or (b) the United Nations Security Council, the European Union, any
European Union member state, Her Majesty’s Treasury of the United Kingdom or any
other relevant sanctions authority having jurisdiction over the Borrower.


“SEC” means the Securities and Exchange Commission of the United State of
America.


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.


“subsidiary” means, with respect to any Person, each other Person of which or in
which such Person and its other Subsidiaries own, hold or control, directly or
indirectly, securities or 


19

--------------------------------------------------------------------------------

other ownership interests having ordinary voting power, in the absence of
contingencies, to elect a majority of the board of directors of such other
Person, or other persons performing similar functions for such Person, or, if
there are no such directors or persons, having general voting power with respect
to the activities of such Person, it being understood that the power to elect
exactly 50% of the board of directors or such other persons does not constitute
a “majority” as used herein.


“Subsidiary” means any subsidiary of the Borrower.


“Swingline Exposure” means, at any time, the aggregate principal amount of
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be the sum of (a) its Applicable Percentage
of the total Swingline Exposure at such time related to Swingline Loans other
than any Swingline Loans made by such Revolving Lender in its capacity as the
Swingline Lender and (b) if such Revolving Lender shall be the Swingline Lender,
the aggregate principal amount of all Swingline Loans made by such Lender
outstanding at such time (to the extent that the other Lenders shall not have
funded their participations in such Swingline Loans).


“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.


“Swingline Loan” means a Loan made pursuant to Section 2.04.


“Swingline Rate” means a rate per annum equal to, at the Borrower’s option,
either (a) the Alternate Base Rate plus the Applicable Margin for ABR Revolving
Loans or (b) other cost of funds rates to be agreed upon from time to time
between the Borrower and the Swingline Lender plus the Applicable Margin for
Eurodollar Loans.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Term Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make a Term Loan, expressed as an amount representing the maximum
principal amount of the Term Loan to be made by such Lender, as such commitment
may be reduced or increased from time to time pursuant to (a) Section 2.08 and
(b) assignments by or to such Lenders pursuant to Section 9.04. The initial
amount of each Lender’s Term Commitment is set forth on the Commitment Schedule
or in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Term Commitment, as applicable. The aggregate amount of the Lenders’
Term Commitment on the Effective Date is $500,000,000.


“Term Lender” means a Lender having a Term Commitment or an outstanding Term
Loan.


“Term Loan” means a Loan made pursuant to Section 2.01(b).


“Term Loan Maturity Date” means the fifth anniversary of the Effective Date.


20

--------------------------------------------------------------------------------

“Total Capitalization” means the total capitalization of the Borrower, including
all debt and all equity, as determined in accordance with GAAP.


“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans and the issuance of Letters of Credit
hereunder.


“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.


“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(f)(ii)(B)(3).


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).


SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, and (f) any reference
to any law shall


21

--------------------------------------------------------------------------------

include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified, extended, restated, replaced of supplemented from time to time.


SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then the Administrative
Agent and the Borrower shall negotiate in good faith to amend such provision to
preserve the original intent thereof in light of such change in GAAP or the
application thereof (subject to the approval of the Required Lenders) and such
provision shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Financial Accounting Standards Board Accounting Standards
Codification 825 (or any other Financial Accounting Standard having a similar
result or effect) to value any Debt or other liabilities of the Borrower or any
Subsidiary at “fair value”, as defined therein.


SECTION 1.05 Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day that is not a Business Day, then, except
as otherwise provided in the definition of Interest Period, the date of such
payment or performance shall extend to the immediately succeeding Business Day.


SECTION 1.06 Interest Rates; LIBOR Notification. The interest rate on Eurodollar
Loans is determined by reference to the LIBO Rate, which is derived from the
London interbank offered rate. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.13(b) of this Agreement,
such Section 2.13(b) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will notify the Borrower, pursuant to Section
2.13, in advance of any change to the reference rate upon which the interest
rate on Eurodollar Loans is


22

--------------------------------------------------------------------------------

based. However, the Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, any
alternative or successor rate thereto, or replacement rate thereof, including
without limitation, whether the composition or characteristics of any such
alternative, successor or replacement reference rate, as it may or may not be
adjusted pursuant to Section 2.13(b), will be similar to, or produce the same
value or economic equivalence of, the LIBO Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.


ARTICLE II


The Credits


SECTION 2.01 Commitments. (a) Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (i) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Revolving Commitment or (ii) the total Revolving Credit Exposures
exceeding the total Revolving Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Revolving Loans.


(b)         Subject to the terms and conditions set forth herein, each Term
Lender severally (and not jointly) agrees to make a Term Loan to the Borrower,
on the Effective Date, in a principal amount not to exceed such Lender’s Term
Commitment. Amounts prepaid or repaid in respect of Term Loans may not be
reborrowed.


SECTION 2.02 Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.04.


(b)         Subject to Section 2.13, each Revolving Borrowing and Term Loan
Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Borrower may request in accordance herewith. Each Swingline Loan shall accrue
interest at the Swingline Rate, as selected by the Borrower in its request
therefor. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.


(c)          At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $1,000,000. ABR Borrowings may be in any
amount. Each Swingline Loan shall be in an amount that is an integral multiple
of $1,000 and not less than $100,000. Borrowings of more than one Type and Class
may be outstanding at the same time; provided that there shall not at any time
be more than a total of twelve (12) Eurodollar Borrowings outstanding.


23

--------------------------------------------------------------------------------

(d)          Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Revolving Credit Maturity Date or the Term Loan Maturity Date, as
applicable.


SECTION 2.03 Requests for Revolving Borrowings. To request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone (a)
in the case of a Eurodollar Borrowing, not later than 11:00 a.m., Houston, Texas
time, three Business Days before the date of the proposed Borrowing or (b) in
the case of an ABR Borrowing, not later than 11:00 a.m., Houston, Texas time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or electronic
mail to the Administrative Agent of a written Borrowing Request signed by the
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:


(i)          the aggregate amount of the requested Borrowing;


(ii)         the date of such Borrowing, which shall be a Business Day;


(iii)        whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;


(iv)        in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and


(v)          the location and number of the Borrower’s account to which funds
are to be disbursed.


If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.


SECTION 2.04 Swingline Loans. (a) Subject to the terms and conditions set forth
herein, from time to time during the Availability Period, the Swingline Lender
agrees to make Swingline Loans to the Borrower in any aggregate principal amount
at any time outstanding that will not result in (i) the aggregate principal
amount of outstanding Swingline Loans exceeding $35,000,000, or (ii) the
Swingline Lender’s Revolving Credit Exposure exceeding its Revolving Commitment;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Swingline Loans.


(b)          To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by electronic
mail), not later than 1:00 p.m., Houston,


24

--------------------------------------------------------------------------------

Texas time, on the day of a proposed Swingline Loan. Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business
Day), the amount of the requested Swingline Loan and the Swingline Rate to be
applicable to the requested Swingline Loan. The Administrative Agent will
promptly advise the Swingline Lender of any such notice received from the
Borrower. The Swingline Lender shall make the requested Swingline Loan available
to the Borrower by means of a credit to an account of the Borrower with the
Administrative Agent designated for such purpose (or, in the case of a Swingline
Loan made to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(e), by remittance to the applicable Issuing Bank) by 2:00 p.m.,
Houston, Texas time, on the requested date of such Swingline Loan.


(c)          The Swingline Lender may by written notice given to the
Administrative Agent require the Revolving Lenders to acquire participations in
all or a portion of the Swingline Loans outstanding. Such notice shall specify
the aggregate amount of Swingline Loans in which Revolving Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Revolving Lender, specifying in such notice such
Lender’s Applicable Percentage of such Swingline Loans. Each Revolving Lender
hereby absolutely and unconditionally agrees, promptly upon receipt of such
notice from the Administrative Agent (and in any event, if such notice is
received by 11:00 a.m., Houston, Texas time, on a Business Day no later than
4:00 p.m. Houston, Texas time on such Business Day and if received after 11:00
a.m., Houston, Texas time, on a Business Day shall mean no later than 10:00
a.m., Houston, Texas time on the immediately succeeding Business Day), to pay to
the Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loans. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Revolving Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.06 with respect to
Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.


25

--------------------------------------------------------------------------------

SECTION 2.05 Letters of Credit. (a) General. Subject to the terms and conditions
set forth herein, the Borrower may request the issuance of Letters of Credit as
the applicant thereof for the support of its or its Subsidiaries’ obligations,
in a form reasonably acceptable to the Administrative Agent and the applicable
Issuing Bank, at any time and from time to time during the Availability Period.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, an Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. Notwithstanding anything herein
to the contrary, no Issuing Bank shall have any obligation hereunder to issue,
and no Issuing Bank shall issue, any Letter of Credit the proceeds of which
would be made available to any Person (i) to fund any activity or business of or
with any Sanctioned Person, or in any country or territory that, at the time of
such funding, is the subject of any Sanctions or (ii) in any manner that would
result in a violation of any Sanctions by any party to this Agreement.


(b)         Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to an Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than three Business
Days) a notice requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by such Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed $25,000,000, (ii) no Revolving Lender’s Revolving
Credit Exposure shall exceed its Commitment and (iii) the sum of the total
Revolving Credit Exposure shall not exceed the total Revolving Commitments.


(c)          Expiration Date. Each Letter of Credit shall expire (or be subject
to termination by notice from the applicable Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five Business Days prior to the Revolving Credit Maturity
Date; provided, however, that any Letter of Credit with a one-year tenor may
provide for the renewal thereof for additional one-year periods (which shall in
no event extend beyond the date referred to in clause (ii) above).


(d)         Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Revolving
Lenders, such Issuing Bank hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a


26

--------------------------------------------------------------------------------

participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the applicable Issuing Bank, such Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the Borrower on the date due as provided in paragraph (e) of this Section, or
of any reimbursement payment required to be refunded to the Borrower for any
reason. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.


(e)         Reimbursement. If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 5:00 p.m., Houston, Texas time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 11:00 a.m., Houston, Texas time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 5:00 p.m., Houston, Texas time, on the Business Day
immediately following the day that the Borrower receives such notice; provided
that the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.04 that such payment be financed
with an ABR Revolving Borrowing or Swingline Loan in an equivalent amount and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan. If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Revolving Lender shall pay to the Administrative Agent its Applicable Percentage
of the payment then due from the Borrower, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to the applicable Issuing Bank
the amounts so received by it from the Revolving Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse the applicable Issuing Bank,
then to such Lenders and such Issuing Bank as their interests may appear. Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse an
Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans or a Swingline Loan as contemplated above) shall not constitute a Loan and
shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.


(f)          Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any


27

--------------------------------------------------------------------------------

Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Revolving Lenders nor any Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
such Issuing Bank; provided that the foregoing shall not be construed to excuse
any Issuing Bank from liability to the Borrower to the extent of any direct
damages (as opposed to special, indirect, consequential or punitive damages,
claims in respect of which are hereby waived by the Borrower to the extent
permitted by applicable law) suffered by the Borrower that are caused by such
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of any Issuing Bank (as finally
determined by a court of competent jurisdiction), each Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, each Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.


(g)          Disbursement Procedures. The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. Such Issuing Bank shall
promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by electronic mail) of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such Issuing Bank and the Revolving
Lenders with respect to any such LC Disbursement.


(h)          Interim Interest. If any Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the reimbursement is due and payable at the
rate per annum then applicable to ABR Revolving Loans and such interest shall be
due and payable on the date when such reimbursement is payable; provided that,
if the Borrower fails to reimburse such LC Disbursement when due


28

--------------------------------------------------------------------------------

pursuant to paragraph (e) of this Section, then Section 2.12(d) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Revolving Lender pursuant to paragraph (e) of this Section to
reimburse the applicable Issuing Bank shall be for the account of such Lender to
the extent of such payment.


(i)         Replacement of the Issuing Bank. Any Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Revolving Lenders of any such replacement of an Issuing Bank.
At the time any such replacement shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” shall
be deemed to refer to such successor or to any previous Issuing Bank and the
other Issuing Banks, or to such successor and all previous Issuing Banks and the
other Issuing Banks, as the context shall require. After the replacement of an
Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.


(j)          Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 51% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders, an amount in cash equal to the LC Exposure as
of such date plus any accrued and unpaid interest thereon or make other
arrangements with respect to such LC Exposure satisfactory to the Administrative
Agent and the applicable Issuing Bank; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (h) or (i) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have the exclusive dominion and control, including the exclusive right of
withdrawal, over such account, subject to the requirements of any applicable
intercreditor arrangement. Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and sole discretion
of the Administrative Agent and at the Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account may be
applied by the Administrative Agent to reimburse the Issuing Banks for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, may be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Revolving Lenders with LC
Exposure representing greater than 51% of the total LC Exposure), be applied



29

--------------------------------------------------------------------------------

to satisfy other obligations of the Borrower under this Agreement. If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived.
 
(k)          Existing Letters of Credit. The Existing Letters of Credit shall be
Letters of Credit for all purposes hereunder.


SECTION 2.06 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Houston, Texas time, to the account
of the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Term Loans shall be made as provided in
Section 2.01(b) and Swingline Loans shall be made as provided in Section 2.04.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to the account or
accounts of the Borrower designated by the Borrower in the applicable Borrowing
Request; provided that ABR Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.


(b)        Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Revolving Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.


SECTION 2.07 Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.


(b)          To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would


30

--------------------------------------------------------------------------------

be required under Section 2.03 if the Borrower were requesting a Borrowing of
the Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or electronic mail to the
Administrative Agent of a written Interest Election Request signed by the
Borrower.


(c)          Each telephonic and written Interest Election Request shall specify
the following information in compliance with Section 2.02:


(i)         the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);


(ii)         the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;


(iii)        whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and


(iv)         if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.


If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.


(d)          Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.


(e)          If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.


SECTION 2.08 Termination and Reduction of Commitments. (a) The Term Commitment
shall be terminated upon the funding of the Term Loan in the amount of
$500,000,000. Unless previously terminated, the Revolving Commitments shall
terminate on the Revolving Credit Maturity Date.


31

--------------------------------------------------------------------------------

(b)          The Borrower may at any time terminate, or from time to time
reduce, without premium or penalty, the Revolving Commitments; provided that (i)
each reduction of the Revolving Commitments shall be in an amount that is an
integral multiple of $1,000,000 and not less than $1,000,000 and (ii) the
Borrower shall not terminate or reduce the Revolving Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the total Revolving Credit Exposures would exceed the total
Revolving Commitments.


(c)          The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Revolving Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the occurrence or non-occurrence of any
event specified therein, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Revolving Commitments shall be permanent. Each reduction of the Revolving
Commitments shall be made ratably among the Lenders in accordance with their
respective Revolving Commitments.


SECTION 2.09 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Revolving Lender the then unpaid principal amount of each Revolving Loan
on the Revolving Credit Maturity Date and (ii) to the Administrative Agent for
the account of the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the earlier of the Revolving Credit Maturity Date and the date
that is ten (10) Business Days after the date such Swingline Loan is made;
provided that on each date that a Revolving Borrowing is made, the Borrower
shall repay all Swingline Loans then outstanding and the proceeds of any such
Borrowing shall be applied by the Administrative Agent to repay any Swingline
Loans outstanding.


(b)         The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Term Lender calendar quarterly
installments on the last day of each June, September, December and March
commencing on June 30, 2020 as follows: (i) for the calendar quarter ended June
30, 2020 and the next three calendar quarters thereafter, an aggregate principal
amount for such four (4) quarter period equal to 2.5% of the original principal
amount of the Term Loan on the Effective Date, (ii) for the calendar quarter
ended June 30, 2021 and the next three calendar quarters thereafter, an
aggregate principal amount for such four (4) quarter period equal to 7.5% of the
original principal amount of the Term Loan on the Effective Date, (iii) for the
calendar quarter ended June 30, 2022 and for the next three calendar quarters
thereafter, an aggregate principal amount for such four (4) quarter period equal
to 10% of the original principal amount of the Term Loan on the Effective Date,
and (iv) for the calendar quarter ended June 30, 2023 and for each calendar
quarter thereafter to the Term Loan Maturity Date, an aggregate principal amount
for such period equal to 15% of the original principal amount of the Term Loan
on the Effective Date; provided if any date set forth above is not a Business
Day, then the payment shall be due and payable on the Business Day immediately
preceding such date. To the extent not previously paid, all unpaid Term Loans
shall be paid in full by the Borrower on the Term Loan Maturity Date.


32

--------------------------------------------------------------------------------

(c)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.


(d)         The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.


(e)          The entries made in the accounts maintained pursuant to paragraph
(c) or (d) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.


(f)          Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).


SECTION 2.10 Prepayment of Loans. (a) The Borrower shall have the right, at its
option at any time and from time to time to prepay any Borrowing in whole or in
part without premium or penalty, subject to prior notice in accordance with
paragraph (b) of this Section. Borrower shall notify the Administrative Agent in
accordance with the terms hereof as to, and Borrower may designate (at its
option) so long as no Event of Default has occurred and is then continuing,
whether a prepayment is with respect to, and is to be applied first to,
Revolving Loans or Term Loans.


(b)         In the event and on such occasion that the total Revolving Credit
Exposure exceeds the aggregate Revolving Commitments, the Borrower shall prepay
the Revolving Loans, LC Exposure and/or Swingline Loans (or, if no such
Borrowings are outstanding, deposit cash collateral in the an LC collateral
account maintained with the Issuing Bank in an aggregate amount equal to such
excess, in accordance with Section 2.05(j)).


(c)          All prepayments of Term Loans shall be applied, to prepay the Term
Loans (and in the event Term Loans of more than one Class shall be outstanding
at the time, shall be allocated among the Term Loans pro rata based on the
aggregate principal amounts of outstanding Term Loans of each such Class) as so
allocated, and shall be applied to reduce the subsequent scheduled repayments of
Term Loans of each Class to be made pursuant to Section 2.09 in the order of
maturity of such scheduled repayments. In the event of a prepayment of Revolving
Exposure in connection with a reduction of Revolving Commitments pursuant to


33

--------------------------------------------------------------------------------

Section 2.08, such prepayments shall be applied to prepay the Revolving Loans
(including Swingline Loans) with a corresponding reduction in the Revolving
Commitments and then to Cash Collateralize outstanding LC Exposure.


(d)         The Borrower shall notify the Administrative Agent (and, in the case
of prepayment of Swingline Loans, the Swingline Lender) by telephone (confirmed
by electronic mail) of any prepayment hereunder (i) in the case of prepayment of
a Eurodollar Borrowing, not later than 11:00 a.m., Houston, Texas time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Revolving Borrowing, not later than 11:00 a.m., Houston, Texas time, on
the date of prepayment or (iii) in the case of prepayment of a Swingline Loan,
not later than 12:00 noon, Houston, Texas time, on the date of prepayment. Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.08, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.08. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Revolving Borrowing or Term
Loan shall be in an amount that would be permitted in the case of an advance of
a Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.12.


SECTION 2.11 Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee, which shall accrue at
the Applicable Margin on the daily amount of the unused Commitment of such
Lender during the period from and including the Effective Date to but excluding
the date on which such Revolving Commitment terminates. Accrued commitment fees
shall be payable in arrears on the last day of March, June, September and
December of each year during the Availability Period and on the date on which
the Revolving Commitments terminate, commencing on the first such date to occur
after the Effective Date. All commitment fees shall be computed on the basis of
a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of
calculating the unused Revolving Commitment of each Lender, Swingline Loans made
by or deemed made or attributable to such Lender shall not count as usage.


(b)         The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Margin used to determine the interest rate applicable to Eurodollar Revolving
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to each Issuing Bank a fronting fee,
which shall accrue at the rate of 0.125% per annum on the average daily amount
of the LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as each Issuing Bank’s
standard fees



34

--------------------------------------------------------------------------------

with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to an Issuing Bank pursuant to this paragraph shall be payable within
thirty (30) days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).


(c)          The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.


(d)         All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.


SECTION 2.12 Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the lesser of (i) the Alternate Base Rate plus the Applicable Margin
and (ii) the Maximum Rate.


(b)          The Loans comprising each Eurodollar Borrowing shall bear interest
at the lesser of (i) the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Margin and (ii) the Maximum Rate.


(c)          Each Swingline Loan shall bear interest at the lesser of (i) the
Swingline Rate applicable to such Loan and (ii) the Maximum Rate.


(d)         Notwithstanding the foregoing, if any principal of or, to the extent
permitted under applicable law, interest on any Loan or any fee or other amount
payable by the Borrower hereunder is not paid when due, whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, the lesser of (x) 2% plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section and (y) the Maximum Rate or (ii) in the case of any other amount,
the lesser of (x) 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section and (y) the Maximum Rate.


(e)         Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and on the Revolving Credit Maturity Date or
the Term Loan Maturity Date, as applicable, and, in the case of Revolving Loans,
upon termination of the Revolving Commitments; provided that (i) interest
accrued pursuant to paragraph (d) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Revolving Loan prior to the end of the Availability



35

--------------------------------------------------------------------------------

Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
 
(f)          All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate, LIBO Rate or Swingline Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.


SECTION 2.13 Alternate Rate of Interest. (a) If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:


(i)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or


(ii)         the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;


then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or the Electronic Systems as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (i)
any Interest Election Request that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.


(b)         If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (a)(i)
have not arisen but either (w) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement that the administrator of the LIBO
Screen Rate is insolvent (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (x) the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published by
it (and there is no successor administrator that will continue publication of
the LIBO Screen Rate), (y) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published or
(z) a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which the


36

--------------------------------------------------------------------------------

LIBO Screen Rate may no longer be used for determining interest rates for loans,
then the Administrative Agent and the Borrower shall endeavor to establish an
alternate rate of interest to the LIBO Rate that gives due consideration to the
then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (but for the
avoidance of doubt, such related changes shall not include a reduction of the
Applicable Margin); provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. Notwithstanding anything to the contrary in Section
9.02, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five Business Days of the date notice of such
alternate rate of interest is provided to the Lenders, a written notice from the
Required Lenders of each Class stating that such Required Lenders object to such
amendment. Until an alternate rate of interest shall be determined in accordance
with this clause (b) (but, in the case of the circumstances described in clause
(ii)(w), clause (ii)(x) or clause (ii)(y) of the first sentence of this Section
2.13(b), only to the extent the LIBO Screen Rate for such Interest Period is not
available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (y) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing.


SECTION 2.14 Increased Costs. (a) If any Change in Law shall:


(i)          impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank;


(ii)         impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein; or


(iii)       subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;


and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Eurodollar Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, Issuing Bank or other
Recipient hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender, Issuing Bank or other Recipient, as the case
may be, such additional amount



37

--------------------------------------------------------------------------------

or amounts as will compensate such Lender, Issuing Bank or other Recipient, as
the case may be, for such additional costs incurred or reduction suffered.


(b)         If any Lender or Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by any Issuing
Bank, to a level below that which such Lender or Issuing Bank or such Lender’s
or the Issuing Bank’s holding company could have achieved but for such Change in
Law (taking into consideration such Lender’s or Issuing Bank’s policies and the
policies of such Lender’s or Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the Borrower will pay to
such Lender or Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company for any such reduction suffered.


(c)         A certificate of a Lender or Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 30 days after
receipt thereof.


(d)        Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs or reductions incurred more than 180
days prior to the date that such Lender or Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.


SECTION 2.15 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.10(b) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.18, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the



38

--------------------------------------------------------------------------------

then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the Eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 30 days after
receipt thereof.


SECTION 2.16 Withholding of Taxes; Gross Up.


(a)          Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 2.16) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.


(b)          Payment of Other Taxes by the Borrower. The Borrower shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.


(c)         Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority pursuant to this Section 2.16,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.


(d)         Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 30 days after written demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
Notwithstanding anything herein to the contrary, no Recipient shall be
indemnified for any Indemnified Taxes or any reasonable expenses arising
therefrom or with respect thereto under this Section 2.16(d) unless such
Recipient shall make written demand on the Borrower for such reimbursement no
later than 180 days after the earlier of (i) the date on



39

--------------------------------------------------------------------------------

which the relevant Governmental Authority makes written demand upon such
Recipient for such Indemnified Taxes, and (ii) the date on which such Recipient
has made payment of such Indemnified Taxes to the relevant Governmental
Authority; provided that if the Indemnified Taxes imposed or asserted giving
rise to such claims are retroactive, then the 180-day period referred to above
shall be extended to include the retroactive effect thereof.
 
(e)          Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 10 days after written demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that the Borrower has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.04(c) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).


(f)          Status of Lenders. (i) Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrower and the Administrative Agent, prior
to the initial Borrowing and at the time or times reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.16(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.


(ii)         Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person,


(A)        any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding tax;


40

--------------------------------------------------------------------------------

(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:



 
(1)
in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN (or any successor
form) or IRS Form W- 8BEN-E (or any successor form) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W- 8BEN (or any successor form) or IRS Form
W-8BEN-E (or any successor form) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;




 
(2)
in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI (or any successor form);




 
(3)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN (or any successor form) or IRS Form W-8BEN-E (or
any successor form) or any other applicable IRS Form W-8; or




 
(4)
to the extent a Foreign Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY (or any successor form), accompanied by IRS Form W-8ECI (or
any successor form), IRS Form W-8BEN (or any successor form), IRS Form W-8BEN-E
(or any successor form), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit D-2 or Exhibit D-3, IRS Form W-9 (or any successor form), and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax 



41

--------------------------------------------------------------------------------




Compliance Certificate substantially in the form of Exhibit D-4 on behalf of
each such direct and indirect partner;



(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D)         if a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(g)         Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including by
the payment of additional amounts pursuant to this Section 2.16), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.16 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an



42

--------------------------------------------------------------------------------

indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
 
(h)          Survival. Each party’s obligations under this Section 2.16 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.


(i)           Defined Terms. For purposes of this Section 2.16, the term
“Lender” includes any Issuing Bank and the term “applicable law” includes FATCA.


SECTION 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to
12:00 noon, Houston, Texas time, on the date when due, in immediately available
funds, without set off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its address specified in Section 9.01, except payments to be made directly to an
Issuing Bank or the Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.


(b)          If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.


(c)         If any Lender shall, by exercising any right of set off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in LC Disbursements and
Swingline Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at



43

--------------------------------------------------------------------------------

face value) participations in the Loans and participations in LC Disbursements
and Swingline Loans of other Lenders to the extent necessary so that the benefit
of all such payments shall be shared by the Lenders ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Loans and participations in LC Disbursements and Swingline Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.


(d)         Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or an Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Bank, as the case may be, the amount due. In such event, if the Borrower
has not in fact made such payment, then each of the Lenders or the applicable
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.


(e)          If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.17(d) or 9.03(c),
then the Administrative Agent may, in its discretion and notwithstanding any
contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii) hold such amounts in a segregated account over which the
Administrative Agent shall have exclusive control as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section, in the case of each of clause (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.


SECTION 2.18 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.14, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant


44

--------------------------------------------------------------------------------

to Sections 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.


(b)          If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, or if any Lender becomes a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights (other than its existing
rights to payments pursuant to Sections 2.14 or 2.16) and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and if a Commitment is being assigned, each Issuing Bank), which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments and (iv) in the case of any assignment
resulting from a Lender becoming a Non- Consenting Lender, the applicable
assignee shall have consented to the applicable amendment, waiver or consent. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


SECTION 2.19 Expansion Option. From and after the Effective Date, the Borrower
may from time to time elect to increase the Revolving Commitments or enter into
one or more tranches of term loans (each an “Incremental Term Loan”), in each
case in minimum increments of $10,000,000 so long as, after giving effect
thereto, the aggregate amount of such increases and all such Incremental Term
Loans does not exceed $500,000,000. The Borrower may arrange for any such
increase or tranche to be provided by one or more Lenders (each Lender so
agreeing to an increase in its Revolving Commitment, or to participate in such
Incremental Term Loans, an “Increasing Lender”), or by one or more new banks,
financial institutions or other entities (each such new bank, financial
institution or other entity, an “Augmenting Lender”; provided that no Ineligible
Institution may be an Augmenting Lender), which agree to increase their existing
Revolving Commitments, or to participate in such Incremental Term Loans, or
provide new Revolving Commitments, as the case may be; provided that (i) each
Augmenting Lender shall be subject to the approval of the Borrower, the
Administrative Agent and, in the case of a new Revolving Commitment, each
Issuing Bank (in each case, such approval not to be unreasonably withheld or
delayed) and (ii) (x) in the case of an Increasing Lender, the Borrower and such
Increasing Lender execute an agreement substantially in the form of Exhibit E
hereto, and (y) in the case of an Augmenting Lender, the Borrower and such
Augmenting Lender execute an agreement substantially in the form of


45

--------------------------------------------------------------------------------

Exhibit F hereto. No consent of any Lender (other than the Lenders participating
in the increase or any Incremental Term Loan) shall be required for any increase
in Revolving Commitments or Incremental Term Loan pursuant to this Section 2.19.
Increases and new Commitments and Incremental Term Loans created pursuant to
this Section 2.19 shall become effective on the date agreed by the Borrower, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Administrative Agent shall notify each Lender thereof. Notwithstanding
the foregoing, no increase in the Commitments (or in the Commitment of any
Lender) or tranche of Incremental Term Loans shall become effective under this
paragraph unless, (i) on the proposed date of the effectiveness of such increase
or Incremental Term Loans, (A) the conditions set forth in paragraphs (a) and
(b) of Section 4.02 shall be satisfied and the Administrative Agent shall have
received a certificate to that effect dated such date and executed by a
Responsible Officer and (B) the Borrower shall be in compliance (on a pro forma
basis) with the covenants contained in Section 6.10 and (ii) the Administrative
Agent shall have received documents consistent with those delivered on the
Effective Date as to the organizational power and authority of the Borrower to
borrow hereunder after giving effect to such increase. On the effective date of
any increase in the Revolving Commitments or any Incremental Term Loans being
made, (i) each relevant Increasing Lender and Augmenting Lender shall make
available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
Lenders, as being required in order to cause, after giving effect to such
increase and the use of such amounts to make payments to such other Lenders,
each Lender’s portion of the outstanding Revolving Loans of all the Lenders to
equal its Applicable Percentage of such outstanding Revolving Loans, and (ii)
except in the case of any Incremental Term Loans, the Borrower shall be deemed
to have repaid and reborrowed all outstanding Revolving Loans as of the date of
any increase in the Revolving Commitments (with such reborrowing to consist of
the Types of Revolving Loans, with related Interest Periods if applicable,
specified in a notice delivered by the Borrower, in accordance with the
requirements of Section 2.03). The deemed payments made pursuant to clause (ii)
of the immediately preceding sentence shall, in respect of each Eurodollar Loan,
be accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurodollar Loan, shall be subject to indemnification by the
Borrower pursuant to the provisions of Section 2.15 if the deemed payment occurs
other than on the last day of the related Interest Periods. The Incremental Term
Loans (a) shall rank equal to right of payment with the Revolving Loans, (b)
shall not mature earlier than the Term Loan Maturity Date (but may have
amortization prior to such date) and (c) shall be treated substantially the same
as (and in any event no more favorably than) the Revolving Loans; provided that
(i) the terms and conditions applicable to any tranche of Incremental Term Loans
maturing after the Term Loan Maturity Date may provide for material additional
or different financial or other covenants or prepayment requirements applicable
only during periods after the Term Loan Maturity Date and (ii) the Incremental
Term Loans may be priced differently than the Revolving Loans. Incremental Term
Loans may be made hereunder pursuant to an amendment or restatement (an
“Incremental Term Loan Amendment”) of this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower, each Increasing Lender
participating in such tranche, each Augmenting Lender participating in such
tranche, if any, and the Administrative Agent. The Incremental Term Loan
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.19. Nothing contained in this Section 2.19
shall constitute, or otherwise be deemed to be, a commitment on


46

--------------------------------------------------------------------------------

the part of any Lender to increase its Revolving Commitment hereunder, or
provide Incremental Term Loans, at any time.


SECTION 2.20 Cash Collateral. (a) At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent or any Issuing Bank (with a copy to the Administrative
Agent) the Borrower shall Cash Collateralize the Issuing Banks’ Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.21(a)(iv) and any Cash Collateral provided by such Defaulting
Lender) in an amount equal to such Fronting Exposure as of such date.


(b)          Grant of Security Interest. Contemporaneously with the provision of
Cash Collateral consisting of cash or deposit account balances, the Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender
shall be deemed to have granted at that time to the Administrative Agent, for
the benefit of the Issuing Banks, and thereafter shall agree to maintain, a
first priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of Letters of
Credit, to be applied pursuant to clause (c) below. The Borrower, and to the
extent provided by any Defaulting Lender, such Defaulting Lender each agree to
execute and deliver any such documents and take such further action as may be
reasonably requested by the Administrative Agent in order to create or perfect
the security interest contemplated by the preceding sentence or to enable the
Administrative Agent to exercise and enforce any of its rights, powers and
remedies thereunder. To the extent an intercreditor arrangement in respect of
such Cash Collateral is required pursuant to the terms of any other Debt of the
Borrower, the Administrative Agent agrees to negotiate such arrangement in good
faith with the holder or holders of such Debt.


(c)         Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under this Section 2.20 or Section 2.21
in respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letters of
Credit (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.


(d)         Termination of Requirement. Cash Collateral (or the appropriate
portion thereof) provided to reduce any Issuing Bank’s Fronting Exposure shall
no longer be required to be held as Cash Collateral pursuant to this Section
2.20 following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (ii) the determination by the Administrative Agent and each Issuing
Bank that there exists excess Cash Collateral; provided that, subject to Section
2.21 the Person providing Cash Collateral and each Issuing Bank may agree that
Cash Collateral shall be held to support future anticipated Fronting Exposure or
other obligations.


SECTION 2.21 Defaulting Lenders.


(a)          Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:


47

--------------------------------------------------------------------------------

(i)           Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders and the
last sentence of Section 9.02(b).


(ii)         Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank or the Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Banks’ Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.20; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Banks’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.20; sixth, to the payment of any amounts owing to the Lenders,
the Issuing Banks or the Swingline Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, the Issuing Banks or the
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or LC Disbursements in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and LC Disbursements owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or LC Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans are held by the Lenders pro rata in accordance with the Commitments
without giving effect to Section 2.21(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.21(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.


48

--------------------------------------------------------------------------------

(iii)        Certain Fees. (A) No Defaulting Lender shall be entitled to receive
any commitment fee pursuant to Section 2.11(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).


(B)        Each Defaulting Lender shall be entitled to receive participation
fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.20.


(C)        With respect to any participation fee not required to be paid to any
Defaulting Lender pursuant to clause (iii) or (B) above, the Borrower shall (x)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender’s participation
in Letters of Credit or Swingline Loans that has been reallocated to such Non-
Defaulting Lender pursuant to clause (iv) below, (y) pay to each Issuing Bank
and the Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such Issuing Bank’s
or the Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z)
not be required to pay the remaining amount of any such fee.


(iv)        Reallocation of Participations to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in Letters of Credit and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Revolving Commitment) but only to the extent
that such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non- Defaulting Lender’s Revolving
Commitment. Subject to Section 9.18, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.


(v)        Cash Collateral; Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (y) second, prepay the Loans in an
amount sufficient to effect fully the reallocation described in clause (iv)
above or Cash Collateralize with respect to the Issuing Banks’ Fronting Exposure
in accordance with the procedures set forth in Section 2.20.


(b)          Defaulting Lender Cure. If the Borrower, the Administrative Agent,
the Swingline Lender and the Issuing Banks agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions


49

--------------------------------------------------------------------------------

as the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held pro rata by the Lenders in accordance with the Commitments (without
giving effect to Section 2.21(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.


(c)         New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Bank shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.


SECTION 2.22 Extension of Revolving Credit Maturity Date. The Borrower may, by
delivery of a written request to the Administrative Agent (which shall promptly
deliver a copy to each of the Lenders) not less than 45 days and not more than
730 days prior to the Revolving Credit Maturity Date currently in effect at the
time of such request, request that the Lenders extend the Revolving Credit
Maturity Date for an additional period of one year (the “Revolving Credit
Maturity Date Extension Request”); provided that there shall be no more than two
extensions of the Revolving Credit Maturity Date pursuant to this Section after
the Effective Date. Each Lender shall provide written notice to the Borrower and
the Administrative Agent not later than the 20th day after the date of the
Administrative Agent’s receipt of the Borrower’s Revolving Credit Maturity Date
Extension Request, and shall advise the Borrower whether or not it agrees to the
requested extension (each Lender agreeing to a requested extension being called
a “Consenting Lender” and each Lender declining to agree to a requested
extension being called a “Declining Lender”). Any Lender that has not so advised
the Borrower and the Administrative Agent by such day shall be deemed to have
declined to agree to such extension and shall be a Declining Lender. If Lenders
constituting the Required Lenders shall have agreed to a Revolving Credit
Maturity Date Extension Request, then the Revolving Credit Maturity Date shall,
as to the Consenting Lenders, be extended to the first anniversary of the
Revolving Credit Maturity Date theretofore in effect. The decision to agree or
withhold agreement to any Revolving Credit Maturity Date Extension Request shall
be at the sole discretion of each Lender. The Revolving Commitment of any
Declining Lender shall terminate on the Revolving Credit Maturity Date in effect
prior to giving effect to any such extension (such Revolving Credit Maturity
Date being called the “Existing Revolving Credit Maturity Date”). The principal
amount of any outstanding Revolving Loans made by Declining Lenders, together
with any accrued interest thereon and any accrued fees and other amounts payable
to or for the account of such Declining Lenders hereunder, shall be due and
payable on the Existing Revolving Credit Maturity Date, and on the Existing
Revolving Credit Maturity Date, the Borrower shall also make such other
prepayments of its Revolving Loans pursuant to Section 2.10 as shall be required
in order that, after giving effect to the termination of the Revolving
Commitments of, and all payments to, Declining Lenders pursuant to this
sentence, the sum of the aggregate Revolving Credit Exposures and the aggregate
principal amount of the outstanding Revolving Loans shall not exceed the total
Revolving Commitments. Notwithstanding the foregoing


50

--------------------------------------------------------------------------------

provisions of this paragraph, the Borrower shall have the right, pursuant to
Section 9.04, at any time prior to the Existing Revolving Credit Maturity Date,
to replace a Declining Lender with a Lender or other financial institution that
will agree to a Revolving Credit Maturity Date Extension Request, and any such
replacement Lender shall for all purposes constitute a Consenting Lender.
Notwithstanding the foregoing, no extension of the Revolving Credit Maturity
Date pursuant to this paragraph shall become effective unless (i) the
Administrative Agent shall have received documents consistent with those
delivered with respect to the Borrower under Section 4.01(b) through (d), giving
effect to such extension and (ii) on the anniversary of the date that
immediately follows the date on which the Borrower delivers the applicable
Revolving Credit Maturity Date Extension Request, the conditions set forth in
Section 4.02 shall be satisfied and the Administrative Agent shall have received
a certificate to that effect dated such date and executed by a Responsible
Officer.


ARTICLE III


Representations and Warranties


The Borrower represents and warrants to the Lenders that:


SECTION 3.01 Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required. Schedule
3.01 sets forth a complete list (including the Borrower’s percentage interest
therein) as of the Effective Date of (a) all Consolidated Subsidiaries (Part A)
and (b) all Excluded Affiliates (Part B).


SECTION 3.02 Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement has been duly
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.


SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority or any other Person, except such as have
been obtained or made and are in full force and effect or those that the failure
to obtain or make will not, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, (b) (i) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Borrower or any of its Subsidiaries or any order
of any Governmental Authority and (ii) will not violate or result in a default
under any indenture, material agreement or other material instrument binding
upon the Borrower or any of its Subsidiaries or its assets, or give rise to a
right thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries, except, in each case, for such violations or defaults that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, and (c) will


51

--------------------------------------------------------------------------------

not result in the creation or imposition of any Lien on any material asset of
the Borrower or any of its Subsidiaries, except, in each case, for Liens on cash
collateral, to the extent cash collateral is required pursuant to this
Agreement.


SECTION 3.04 Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows as of and for the
fiscal year ended December 31, 2018, reported on by KPMG LLP, independent public
accountants. Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Borrower
and its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP.


(b)          Since December 31, 2018, there has been no material adverse change
in the operations or financial condition of the Borrower and its Material
Subsidiaries, taken as a whole.


SECTION 3.05 Properties. (a) Each of the Borrower and its Material Subsidiaries
has good title to, or valid leasehold interests in, all its material real and
personal property, except for minor defects in title that do not interfere in
any material respect with its ability to conduct its business as currently
conducted.


(b)         Each of the Borrower and its Subsidiaries owns, or is licensed to
use, all trademarks, trade names, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.


SECTION 3.06 Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Subsidiaries (i) that except as described
in the Company’s Report on Form 10-K for the year ended December 31, 2018 or any
subsequent Form 8-K filing prior to the Effective Date (the “Disclosed Matters”)
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement or the Transactions.


(b)        Except with respect to the Disclosed Matters or any other matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.


SECTION 3.07 Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.


52

--------------------------------------------------------------------------------

SECTION 3.08 Governmental Regulation. Neither the Borrower nor any of its
Subsidiaries is subject to regulation under the Interstate Commerce Act, as
amended, the Investment Company Act of 1940, as amended, or any other applicable
law such that the ability of any such Person to incur indebtedness is limited or
its ability to consummate the transactions contemplated by this Agreement or any
other Loan Document is impaired.


SECTION 3.09 Taxes. The Borrower has filed, and has caused each of Material
Subsidiaries to file, all United States income and other applicable material
federal, state and local Tax returns that the Borrower and each such Material
Subsidiaries are required by law to file and have paid all income and other
applicable material Taxes and other similar charges that are due and payable
pursuant to such returns, except to the extent any of the same may be contested
in good faith by appropriate proceedings promptly initiated and diligently
conducted, and with respect to which adequate reserves have been set aside on
the books of such Person in accordance with GAAP.


SECTION 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.


SECTION 3.11 Disclosure. (a) The Borrower has disclosed (including, without
limitation, by means of reports filed (and not confidential) with the SEC) to
the Lenders all agreements, instruments and other contractual restrictions to
which Borrower or any of its Subsidiaries is subject, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect. Taken together, none of the reports, financial statements, certificates
or other information furnished by or on behalf of Borrower or any if its
Subsidiaries to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading in any material respect; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time delivered and, if such projected financial information
was delivered prior to the Effective Date, as of the Effective Date (and such
projections are not guaranties of future performance, as actual results may
differ materially from projected results).


(b)         As of the Effective Date, to the best knowledge of the Borrower, the
information included in the Beneficial Ownership Certification provided on or
prior to the Effective Date to the Administrative Agent in connection with this
Agreement is true and correct in all respects.


SECTION 3.12 Labor Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against the Borrower or its Subsidiaries pending or, to
the knowledge of the Borrower, threatened. The hours worked by and payments made
to employees of the Borrower and its Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable law dealing with such
matters in any manner that could reasonably be expected to have a Material
Adverse Effect. Except as would not individually or in the aggregate reasonably
be expected to have a Material Adverse Effect, all payments due from the
Borrower or any


53

--------------------------------------------------------------------------------

Subsidiary, or for which any claim may be made against any of them, on account
of wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of the Borrower and its
Subsidiaries. The consummation of the Transactions will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which the Borrower or any of its
Subsidiaries is bound.


SECTION 3.13 Margin Stock. Neither the Borrower nor any of its Subsidiaries is
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U of the Board). No part
of the proceeds of any Loan will be used, directly or indirectly, to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying margin stock, in each case, in violation of Regulation U
of the Board.


SECTION 3.14 Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti- Corruption Laws and applicable Sanctions, and
the Borrower, its Subsidiaries and their respective officers and employees and
to the knowledge of the Borrower its directors and agents, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects.
None of (a) the Borrower, any Subsidiary or to the knowledge of the Borrower or
such Subsidiary any of their respective directors, officers or employees, or (b)
to the knowledge of the Borrower, any agent of the Borrower or any Subsidiary
that will act in any capacity in connection with or benefit from the credit
facility established hereby, is a Sanctioned Person. No Borrowing or Letter of
Credit, use of proceeds or other Transaction contemplated by this Agreement will
violate any Anti-Corruption Law or applicable Sanctions.


SECTION 3.15 EEA Financial Institution. The Borrower is not an EEA Financial
Institution.


ARTICLE IV


Conditions


SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):


(a)          The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include electronic mail or other electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.


(b)          Each Lender requesting a Note evidencing Loans made by such Lender
shall have received a Note payable to such Lender in a form approved by the
Administrative Agent in its reasonable discretion.


54

--------------------------------------------------------------------------------

(c)         The Administrative Agent shall have received a written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Norton Rose Fulbright US LLP, counsel for the Borrower, in form and
substance reasonably satisfactory to the Administrative Agent.


(d)         The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower, the
authorization of the Transactions and any other legal matters relating to the
Borrower, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.


(e)          The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by a Responsible Officer, confirming (i)
compliance with the conditions set forth in paragraphs (a) and (b) of Section
4.02 and (ii) receipt of all governmental and third party approvals, if any,
necessary in connection with the Transactions and the continuing operations of
the Borrower and its Subsidiaries.


(f)          The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced at least one Business Day prior to the Effective Date,
reimbursement or payment of all reasonable out of pocket expenses required to be
reimbursed or paid by the Borrower hereunder (including the reasonable fees and
expenses of legal counsel for the Administrative Agent).


(g)         The Administrative Agent and the Lenders shall have received, (i) at
least five (5) days prior to the Effective Date, all documentation and other
information regarding the Borrower requested in connection with applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act, to the extent requested in writing of the Borrower at least ten
(10) days prior to the Effective Date and (ii) the Administrative Agent and the
Lenders shall have received, to the extent the Borrower qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification in relation to the Borrower at least five (5) days prior
to the Effective Date, to the extent requested in writing of the Borrower at
least ten (10) days prior to the Effective Date.


The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.


SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Banks to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:


(a)         The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (without
duplication of any materiality qualifiers contained therein) on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, except to the extent such
representations and warranties were made as of a specific date, in which case
the same shall be required to have been true and correct in all material
respects as of such date.


55

--------------------------------------------------------------------------------

(b)          At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.


Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.


ARTICLE V


Affirmative Covenants


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit (other than Letters of Credit as to which
arrangements satisfactory to the Administrative Agent and the applicable Issuing
Banks have been made) shall have expired or terminated, in each case, without
any pending draw, and all LC Disbursements shall have been reimbursed, the
Borrower covenants and agrees with the Lenders that:


SECTION 5.01 Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent:


(a)          within 90 days after the end of each fiscal year of the Borrower,
its audited consolidated and consolidating balance sheet and related statements
of earnings, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by KPMG LLP or other independent public
accountants of recognized national standing selected by the Borrower or
otherwise reasonably satisfactory to the Required Lenders (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP;


(b)          within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated and consolidating
balance sheet and related statements of earnings and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form (on a consolidated, but not
consolidating, basis) the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year;


(c)          concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Responsible Officer of the Borrower (i)
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.06(b) and Section 6.10, (iii)
identifying any changes in the Consolidated Subsidiaries and Excluded Affiliates
since the date of the most recent certificate delivered pursuant to this clause
(c) (or in the case of the initial certificate, any changes from those specified
in Schedule 3.01) and (iv) in the case of each certificate delivered


56

--------------------------------------------------------------------------------

concurrently with the delivery of financial statements under clause (b), stating
that such financial statement faintly present in all material respects the
consolidated financial position and results of operations of the Borrower and
its Subsidiaries in accordance with GAAP, subject to normal year-end
adjustments;


(d)         promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the SEC, or any Governmental Authority
succeeding to any or all of the functions of said Commission, or with any
national securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be; and


(e)          as promptly as practicable following any request therefor, (i) such
other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidiary, or compliance with the terms of
this Agreement, as the Administrative Agent or any Lender may reasonably request
and (ii) information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act and the Beneficial Ownership Regulation.


Documents required to be delivered pursuant to Section 5.01(a), Section 5.01(b)
or Section 5.01(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet; or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper or electronic copies of the certificates required
by Section 5.01(c) to the Administrative Agent. Except for such certificates,
the Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.


SECTION 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent notice of the following, in each case, promptly (and in the
cases of clauses (a) and (b) below, within ten (10) days) after a Responsible
Officer obtains knowledge thereof:


(a)          the occurrence of any Default;


(b)          the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Subsidiary thereof that could reasonably be expected to result
in a Material Adverse Effect;


(c)          the occurrence of any ERISA Event; and


(d)          any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.


57

--------------------------------------------------------------------------------

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.


SECTION 5.03 Existence; Conduct of Business. The Borrower will preserve and
maintain, and (except as otherwise permitted by Section 6.03 and Section 6.05)
will cause each of its Material Subsidiaries to preserve and maintain, its
existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified, and cause each of its Material
Subsidiaries to qualify and remain qualified, as a foreign organization in each
jurisdiction in which the failure to be so qualified could reasonably be
expected to have a Material Adverse Effect.


SECTION 5.04 Taxes; Claims. The Borrower will pay and discharge, and will cause
each of its Subsidiaries to pay and discharge, all material taxes, assessments
and governmental charges or levies imposed upon such Person or upon its income
or profits, or upon any properties belonging to such Person, prior to the date
on which penalties attach thereto, and all lawful claims which, if unpaid, might
become a Lien upon any properties of the Borrower or any of its Material
Subsidiaries, other than any such tax, assessment, charge, levy or claim which
is being contested in good faith by appropriate proceedings promptly initiated
and diligently conducted, and with respect to which adequate reserves are set
aside on the books of such Person in accordance with GAAP.


SECTION 5.05 Maintenance of Properties; Insurance. The Borrower will maintain
and preserve, and will cause each of its Material Subsidiaries to maintain and
preserve, all of its material properties necessary for the proper conduct of its
business in good working order and condition, ordinary wear and tear and
casualty and condemnation excepted. The Borrower will maintain, and will cause
each of its Subsidiaries to maintain, with financially sound, responsible and
reputable insurance companies or associations, insurance, or self-insure against
such risks, and in such amounts (and with co-insurance and deductibles), as are
usually insured against by Persons of established reputation engaged in the same
or similar businesses and similarly situated.


SECTION 5.06 Books and Records; Accounting Systems; Inspection Rights. The
Borrower will keep, and will cause each of its Subsidiaries to keep, adequate
records and books of account adequate to enable the preparation of the financial
statements required by Section 5.01. The Borrower shall maintain or cause to be
maintained a system of accounting established and administered in accordance
with sound business practices customary in Borrower’s industry to permit
preparation of financial statements in conformity with GAAP in all material
respects, and each of the financial statements described herein shall be
prepared from such system and records. From time to time during regular business
hours upon reasonable prior notice, the Borrower will permit, and will cause
each of its Subsidiaries to permit, any agents or representatives of the
Administrative Agent or any Lender to examine and make copies of and abstracts
from the records and books of account of, and visit the properties of, the
Borrower and its Subsidiaries and to discuss the affairs, finances and accounts
of any such Person with any of their respective independent public accountants,
officers or directors, all at the expense of the Borrower; provided that (a)
absent the existence of an Event of Default (i) only the Administrative Agent
shall exercise such rights on behalf of the Lenders and (ii) the Administrative
Agent shall not exercise such rights more than one time in any calendar year and


58

--------------------------------------------------------------------------------

(b) the Borrower shall be given the opportunity to participate in any discussion
with its accountants.


SECTION 5.07 Compliance with Laws and Agreements. The Borrower will comply, and
will cause each of its Subsidiaries to comply, with all applicable laws and all
indentures, notes, loan agreements, mortgages, leases, material agreements and
other material instruments binding upon it or its property, noncompliance with
which could reasonably be expected to have a Material Adverse Effect. Without
limitation of the foregoing, the Borrower shall, and shall cause each of its
Subsidiaries to, comply with all Environmental Laws, operate its properties and
conduct its business in accordance with good environmental practices, and
handle, treat, store and dispose of Hazardous Materials in accordance with such
practices, except where the failure to do so will not have a Material Adverse
Effect. The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.


SECTION 5.08 Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only (a) to repay existing Debt of the Borrower, (b) for working
capital and general corporate purposes of the Borrower and its Consolidated
Subsidiaries, (c) for payment of all amounts owing by the Borrower under this
Agreement, (d) to fund any cash consideration payable by the Borrower or any of
its Consolidated Subsidiaries in connection with a merger or acquisition which
is not prohibited by Section 6.05 or Section 6.06 or (e) to fund Investments in
Excluded Affiliates permitted by Section 6.06; provided that such uses are, at
the time made, otherwise consistent with the terms of this Agreement and all
applicable laws and no Default would result therefrom. No part of the proceeds
of any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X. Letters of Credit will be issued only to support general
corporate purposes of the Borrower and its Consolidated Subsidiaries. The
Borrower will not request any Borrowing or Letter of Credit, and the Borrower
shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, directly or
indirectly, the proceeds of any Borrowing or Letter of Credit (a) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (b) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (c) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.


SECTION 5.09 Accuracy of Information. The Borrower will ensure that all written
information, including financial statements or other documents, furnished to the
Administrative Agent or the Lenders in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, when taken as a whole,
contains no material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading.


SECTION 5.10 Continuous Ratings. The Borrower will use commercially reasonable
efforts to continue in effect a Moody’s Rating and a S&P Rating.


59

--------------------------------------------------------------------------------

SECTION 5.11 Further Assurances. The Borrower at its expense will, and will
cause each of its Subsidiaries to, promptly execute and deliver all such other
and further documents, agreements and instruments in compliance with or
accomplishment of the covenants and agreements of the Borrower or any of its
Subsidiaries in the Loan Documents, including, without limitation, the
accomplishment of any condition precedent that may have been waived by the
Lenders prior to the initial Borrowing or any subsequent Borrowings.


ARTICLE VI


Negative Covenants


Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit (other than Letters of Credit as to which arrangements
satisfactory to the Administrative Agent and the applicable Issuing Banks have
been made) have expired or terminated, in each case, without any pending draw,
and all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:


SECTION 6.01 Debt.


(a)          The Borrower will not, and will not permit any of its Consolidated
Subsidiaries to, create, incur, assume or suffer to exist, any Debt other than:


(i)           Debt of the Borrower under the Loan Documents;


(ii)          unsecured Debt owing by the Borrower to any Consolidated
Subsidiary;


(iii)         unsecured Debt owing by any Consolidated Subsidiary to the
Borrower or any other Consolidated Subsidiary;


(iv)        Debt (other than Derivative Obligations) of Consolidated
Subsidiaries, so long as (A) no Default or Event of Default exists on the date
such Debt is incurred or would result from the incurrence of such Debt, and (B)
the aggregate amount of such Debt does not exceed fifteen percent (15%) of Net
Worth as of the last day of the fiscal quarter most recently ended prior to the
date of incurrence for which financial statements are available;


(v)         Debt (other than Derivative Obligations) of the Borrower, so long as
(A) such Debt is not Guaranteed by any Subsidiary of the Borrower, except to the
extent permitted by paragraph (iv) above, and (B) no Default or Event of Default
exists on the date such Debt is incurred or would result from the incurrence of
such Debt; and


(vi)        Derivative Obligations of the Borrower and its Consolidated
Subsidiaries, so long as (A) no Default or Event of Default exists on the date
such Derivative Obligations are incurred or would result from the incurrence
thereof and (B) the aggregate amount of such Derivative Obligations does not
exceed ten percent (10%) of Net Worth as of the last day of the fiscal quarter
most recently ended prior to the date of incurrence for which financial
statements are available.


60

--------------------------------------------------------------------------------

(b)          The Borrower will not permit any Excluded Affiliate to create,
incur, assume or suffer to exist any Debt unless the agreements evidencing or
providing for such Debt do not provide for recourse against the Borrower or any
of its Consolidated Subsidiaries, or any of their respective assets, for the
payment of such Debt; provided, however, that the foregoing shall not apply to
any such Debt of an Excluded Affiliate that is covered by a Guaranty from the
Borrower or a Consolidated Subsidiary that constitutes Debt permitted by Section
6.01(a).


SECTION 6.02 Liens. The Borrower will not, and will not permit any of its
Consolidated Subsidiaries to, create, incur, assume or suffer to be created,
assumed or incurred or to exist, any Lien upon any of their property or assets,
whether now owned or hereafter acquired other than:


(a)          Liens not otherwise permitted under any other clause of this
Section 6.02 against assets of the Borrower or a Consolidated Subsidiary
securing Debt or other obligations of such Person, so long as (i) the aggregate
amount of all such secured Debt and other obligations does not exceed fifteen
percent (15%) of Net Worth as of the last day of the fiscal quarter most
recently ended prior to the date of creation of the Lien for which financial
statements are available, and (ii) to the extent constituting Debt, such secured
Debt is otherwise permitted by Section 6.01(a)(v), in the case of the Borrower,
or Section 6.01(a)(iv), in the case of a Consolidated Subsidiary;


(b)          Liens imputed to Capital Leases under which a Consolidated
Subsidiary is the lessee, so long as the Debt of such Consolidated Subsidiary in
respect of such Capital Lease is permitted by Section 6.01(a)(iv);


(c)          Liens on property of any Consolidated Subsidiary that attach within
sixty (60) days of such Consolidated Subsidiary’s purchase thereof, and securing
only Debt of such Consolidated Subsidiary permitted by Section 6.01(a)(iv) and
incurred to finance all or part of the purchase price of such property, and any
extensions and renewals of such Liens so long as the Debt secured thereby is not
greater than the Debt secured immediately prior to such extension and renewal
and such Debt is permitted by Section 6.01(a)(iv) at the time of such extension
and renewal;


(d)          Liens for taxes, assessments or governmental charges or levies if
the same shall at the time not be delinquent or thereafter may be paid without
penalty, or the validity of which are being contested in good faith by
appropriate proceedings promptly initiated and diligently conducted and as to
which adequate reserves shall have been set aside on the books of the Borrower
in accordance with GAAP;


(e)          carriers’, warehousemen’s and mechanics’ liens and other similar
Liens which arise in the ordinary course of business, do not materially impair
the use or value of its properties or assets or the conduct of its business, and
secure obligations that are not yet due and payable or are being contested in
good faith by appropriate proceedings promptly initiated and diligently
conducted and as to which adequate reserves shall have been set aside on the
books of the Borrower in accordance with GAAP or as to which adequate bonds
shall have been obtained;


(f)           pledges or deposits to secure obligations under workmen’s
compensation laws or similar legislation or to secure public or statutory
obligations of the Borrower;


61

--------------------------------------------------------------------------------

(g)          Liens created in favor of a Governmental Authority to secure
partial, progress, advance or other contractual payments pursuant to any
agreement or statute;


(h)         attachment, judgment and other similar Liens arising in connection
with court proceedings, provided the execution or other enforcement of such
Liens is effectively stayed and the claims secured thereby are being actively
contested in good faith and by appropriate proceedings in such manner as not to
have the property subject to such Liens forfeitable;


(i)         easements, rights-of-way, reservations, exceptions, minor
encroachments, restrictions and similar charges created or incurred in the
ordinary course of business which in the aggregate do not materially interfere
with the business operations of the Borrower and its Subsidiaries taken as a
whole, and which were not incurred in connection with the borrowing of money;


(j)           Liens of financial institutions on accounts or deposits maintained
therein to the extent arising by operation of law or within the documentation
establishing said account to the extent same secure charges, fees and expenses
owing or potentially owing to said institution;


(k)          Liens arising from UCC financing statements regarding operating
leases or any consignment arrangements; and


(l)           Liens on cash collateral, to the extent cash collateral is
required pursuant to this Agreement.


SECTION 6.03 Consolidated Subsidiary Dispositions. Except as permitted by
Section 6.05, 6.06 and 6.09, the Borrower will not and will not permit any
Consolidated Subsidiary to, sell, lease (as lessor) or otherwise dispose of any
Substantial Part (as defined below) of the assets of the Borrower and its
Consolidated Subsidiaries; provided, however, that the Borrower or any
Consolidated Subsidiary may sell, lease or otherwise dispose of assets
constituting a Substantial Part of the assets of the Borrower and its
Consolidated Subsidiaries if such assets are sold in an arms’ length transaction
and, immediately before and immediately after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing and an amount equal to
the net proceeds received from such sale, lease or other disposition (but only
with respect to that portion of such assets that exceeds the definition of
“Substantial Part” set forth below) shall be used within 365 days of such sale,
lease or disposition, in any combination:


(a)           to acquire productive assets used or useful in carrying on the
business of the Borrower and its Consolidated Subsidiaries and having a value at
least equal to the value of such assets sold, leased or otherwise disposed of;
and/or


(b)          to prepay, in the following order, (i) at Borrower’s option, senior
debt maturing within 365 days of receipt of such net cash proceeds or the Term
Loans, (ii) the Revolving Loans, and (iii) any other senior debt of the Borrower
and its Consolidated Subsidiaries, provided that, to the extent any such
proceeds are used to prepay the outstanding principal amount of the Loans, such
prepayment shall be made in accordance with the terms of Section 2.10.


62

--------------------------------------------------------------------------------

A sale, lease or other disposition of assets shall be deemed to be a
“Substantial Part” of the assets of the Borrower and its Subsidiaries if the
book value of such assets, when added to the book value of all other assets
sold, leased or otherwise disposed of by the Borrower and its Subsidiaries
(including any sale, lease or disposition effected pursuant to a Division)
during any period of 12 consecutive months ending on the date of such sale,
lease or other disposition, exceeds 10% of Consolidated Total Assets
(Consolidated Total Assets to be determined as of the end of the fiscal year of
the Borrower immediately preceding such sale, lease or other disposition);
provided that there shall be excluded from any determination of a “Substantial
Part” any (i) sale or disposition of assets in the ordinary course of business
of the Borrower and its Subsidiaries (including any such sales or dispositions
of damaged or obsolete assets), (ii) any transfer of assets from the Borrower to
any wholly-owned Subsidiary or from any Subsidiary to the Borrower or a
wholly-owned Subsidiary, and (iii) any sale or transfer of property acquired by
the Borrower or any Subsidiary after the date of this Agreement to any Person
within 365 days following the acquisition or construction of such property by
the Borrower or any Subsidiary if the Borrower or a Subsidiary shall
concurrently with such sale or transfer, lease such property, as lessee.


SECTION 6.04 Consolidated Subsidiary Distributions. The Borrower will not, and
will not permit any of its Subsidiaries to, enter into any agreement restricting
the ability of any Consolidated Subsidiary to (a) pay dividends or make other
distributions on the capital stock or other equity interests of such
Consolidated Subsidiary or (b) make loans or advances to the Borrower or any
Subsidiary of the Borrower, other than this Agreement and applicable
restrictions in other agreements substantially identical to the restrictions
contained in this Agreement; provided that the foregoing shall not prohibit,
restrict or affect any of the following:


(i)           encumbrances or restrictions contained in, or existing by reason
of, any agreement or instrument existing on the Effective Date;


(ii)         encumbrances or restrictions contained in, or existing by reason
of, any agreement or instrument relating to property existing at the time of the
acquisition thereof, so long as such encumbrances or restrictions relate only to
the property so acquired;


(iii)       encumbrances or restrictions contained in, or existing by reason of,
any agreement or instrument relating to any debt of, or otherwise to, any
Subsidiary of the Borrower at the time such Subsidiary was merged or
consolidated with or into, or acquired by, the Borrower or a Subsidiary of
Borrower or became a Subsidiary of Borrower and not created in contemplation
thereof;


(iv)        encumbrances or restrictions contained in, or existing by reason of,
any agreement or instrument effecting a renewal, extension, refinancing, refund
or replacement (or successive extensions, renewals, refinancings, refunds or
replacements) of debt issued under an agreement referred to in clauses (i)
through (iii) above, so long as the encumbrances and restrictions contained in
any such renewal, extension, refinancing, refund or replacement agreement, taken
as a whole, are not materially more restrictive than the encumbrances and
restrictions contained in the original agreement, as determined in good faith by
Borrower;


63

--------------------------------------------------------------------------------



(v)          temporary encumbrances or restrictions with respect to a Subsidiary
of Borrower under an agreement that has been entered into for the disposition of
all or substantially all of the outstanding capital stock or other equity
ownership instruments of or assets of such Subsidiary, provided that such
disposition is otherwise permitted hereunder;


(vi)         customary restrictions on cash, other deposits or assets imposed by
customers and other persons under contracts entered into in the ordinary course
of business;


(vii)       encumbrances or restrictions contained in any agreement or
instrument relating to Debt that prohibit the transfer of all or substantially
all of the assets of the obligor under such agreement or instrument unless the
transferee assumes the obligations of the obligor under such agreement or
instrument or such assets may be transferred subject to such prohibition;


(viii)      encumbrances or restrictions with respect to property under an
agreement that has been entered into for the disposition of such property,
provided that such disposition is otherwise permitted hereunder;


(ix)        encumbrances or restrictions contained in, or existing by reason of,
any agreement or instrument governing Debt of any foreign Subsidiary of
Borrower, which encumbrances or restrictions are not applicable to any person,
or the properties or assets of any person, other than any such foreign
Subsidiary of Borrower and the subsidiaries of such foreign Subsidiary;


(x)          encumbrances or restrictions with respect to property under a
charter, lease or other agreement that has been entered into for the employment
of such property; and


(xi)        encumbrances or restrictions contained in joint venture agreements,
partnership agreements and other similar agreements with respect to a joint
ownership arrangement restricting the disposition or distribution of assets or
property of such joint venture, partnership or other joint ownership entity, or
any of such person’s subsidiaries, if such encumbrances or restrictions are not
applicable to the property or assets of any other person.


SECTION 6.05 Mergers and Acquisitions. The Borrower will not, and will not
permit any of its Consolidated Subsidiaries to, acquire (whether in one
transaction or a series of transactions) all or substantially all of the assets
of any Person or the capital stock or securities of any Person, or consolidate
with or merge into any Person or permit any Person to consolidate or merge into
it, unless: (a) any business acquired in such transaction is similar or related
or ancillary to the businesses engaged in by the Borrower and its Consolidated
Subsidiaries on the Effective Date; (b) in the case of a merger (i) if the
Borrower is a party to such merger (and, for the avoidance of doubt, Borrower
providing a guaranty of the obligations of a Consolidated Subsidiary otherwise
party thereto does not render Borrower a party to the merger), the Borrower is
the surviving entity and the management of the Borrower shall be substantially
unchanged and (ii) if a Consolidated Subsidiary is a party to such merger, the
survivor of the


64

--------------------------------------------------------------------------------

merger is the Borrower or a Person that is, or becomes as a result of such
merger, a Consolidated Subsidiary; and (c) immediately after giving effect and
pro forma effect thereto, no Default shall exist. The Administrative Agent shall
have received (A) a certificate of a Responsible Officer of the Borrower showing
satisfaction of the condition set forth in this Section 6.05, and (B) such other
documents, opinions and information that the Administrative Agent or the
Required Lenders may reasonably request in order to substantiate the same.


SECTION 6.06 Restricted Investments.


(a)          The Borrower will not, and will not permit any Consolidated
Subsidiary to, make, or enter into any commitment to make, any Restricted
Investment if a Default exists either before or after giving effect thereto.


(b)         The Borrower will not, and will not permit any Consolidated
Subsidiary to, make, or enter into any commitment to make, or permit to exist
any Restricted Investment other than Restricted Investments that do not in the
aggregate exceed twenty percent (20%) of Net Worth as of the last day of the
fiscal quarter most recently ended prior to the date of such Restricted
Investment for which financial statements are available.


SECTION 6.07 Lines of Business. The Borrower will not, and will not permit any
of its Consolidated Subsidiaries to, directly or indirectly engage to a material
extent in any business other than those in which it is presently engaged or that
are reasonably related or ancillary thereto.


SECTION 6.08 Transactions with Affiliates. Neither the Borrower, nor any of its
Consolidated Subsidiaries, will enter into any transaction with an Affiliate
other than (a) transactions entered into in the ordinary course of business and
upon terms no less favorable than those that the Borrower or its Consolidated
Subsidiary, as applicable, could obtain in an arm’s length transaction with a
Person that is not an Affiliate and (b) transactions between the Borrower and
any of its Consolidated Subsidiaries, or between such Consolidated Subsidiaries,
that do not and will not, either directly or indirectly, cause a Default.


SECTION 6.09 Restricted Payments. The Borrower will not, and will not permit any
of its Subsidiaries to, at any time, declare or make, any Restricted Payment
unless, immediately after giving effect to such action, no Default or Event of
Default would exist; provided, any Subsidiary may pay a dividend or distribution
of any type to the Borrower and such Subsidiary’s other holders (if any) on a
ratable basis notwithstanding that, immediately after giving effect such action,
a Default or Event of Default would exist.


SECTION 6.10 Financial Covenants. The Borrower will not:


(a)          Interest Coverage Ratio. Permit the ratio of (i) EBITDA to (ii)
Interest Expense, measured as of the last day of any calendar quarter for the
twelve month period then ended, to be less than 2.5 to 1.0.


(b)          Debt to Capitalization Ratio. Permit the ratio of (i) Funded Debt
as of the last day of any calendar quarter to (ii) Total Capitalization for the
twelve month period then ended to equal or exceed 0.6 to 1.0.


65

--------------------------------------------------------------------------------

ARTICLE VII


Events of Default


If any of the following events (“Events of Default”) shall occur:


(a)          the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;


(b)         the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days;


(c)         any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect when made
or deemed made;


(d)          the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), 5.03 (with respect to the
Borrower’s existence) or 5.08 or in Article VI;


(e)         the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after the earlier of (i) notice thereof from
the Administrative Agent to the Borrower (which notice will be given at the
request of any Lender) and (ii) the date on which such failure first became
known to a Responsible Officer;


(f)          the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Debt (other than the amounts referred to in subsections (a) and (b) above) that
constitutes Material Debt, when and as the same shall become due and payable
(or, if permitted by the terms of the relevant document, within any applicable
grace period);


(g)          any event or condition occurs that results in any Debt (other than
the amounts referred to in subsections (a) and (b) above) that constitutes
Material Debt becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any such Debt or any trustee or agent on its or their
behalf to cause any such Debt to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Debt that becomes due
as a result of the sale or transfer of the property or assets securing such
Debt;



66

--------------------------------------------------------------------------------

(h)         an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Subsidiary or its debts, or of a substantial
part of its assets, under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;


(i)          the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;


(j)           the Borrower or any Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;


(k)         one or more final judgments or orders for the payment of money in an
aggregate amount in excess of the greater of (x) five percent (5%) of the
Borrower’s Funded Debt as of such date and (y) $75,000,000 (net of uncontested
insurance coverage) shall be rendered against the Borrower, any Subsidiary or
any combination thereof and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) a stay of
enforcement of such judgment or order by reason of a pending appeal or
otherwise, shall not be in effect for any period of thirty (30) consecutive
days;


(l)           an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect; or


(m)         a Change in Control shall occur;


then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any


67

--------------------------------------------------------------------------------

event with respect to the Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.


ARTICLE VIII


The Administrative Agent


SECTION 8.01 Appointment. Each of the Lenders and the Issuing Banks hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article VIII are solely for the benefit of the Administrative
Agent and the Lenders (including the Swingline Lender and the Issuing Bank), and
the Borrower shall not have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” as used
herein or in any other Loan Documents (or any similar term) with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties.


SECTION 8.02 Rights as Lender. The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent hereunder.


SECTION 8.03 Duties and Obligations. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein. Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and (c)
except as expressly set forth herein, the Administrative Agent shall not have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not


68

--------------------------------------------------------------------------------

be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.


SECTION 8.04 Reliance. The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.


SECTION 8.05 Actions Through Sub-Agents. The Administrative Agent may perform
any and all its duties and exercise its rights and powers by or through any one
or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.


SECTION 8.06 Resignation. Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Banks and the
Borrower. Upon any such resignation, the Required Lenders shall have the right
to appoint a successor with, so long as no Event of Default exists, the consent
of the Borrower. If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.


69

--------------------------------------------------------------------------------

SECTION 8.07 Non-Reliance. Each Lender acknowledges and agrees that the
extensions of credit made hereunder are commercial loans and letters of credit
and not investments in a business enterprise or securities. Each Lender further
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder. Each Lender shall, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information (which may contain material, non-public information
within the meaning of the United States securities laws concerning the Borrower
and its Affiliates) as it shall from time to time deem appropriate, continue to
make its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or
thereunder and in deciding whether or to the extent to which it will continue as
a Lender or assign or otherwise transfer its rights, interests and obligations
hereunder.


Anything herein to the contrary notwithstanding, none of the Joint Bookrunners,
Co-Lead Arrangers, Syndication Agents or Documentation Agents named on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an Issuing Bank hereunder.


SECTION 8.08 Not Partners or Co-Venturers. The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Administrative Agent)
authorized to act for, any other Lender. The Administrative Agent shall have the
exclusive right on behalf of the Lenders to enforce the payment of the principal
of and interest on any Loan after the date such principal or interest has become
due and payable pursuant to the terms of this Agreement.


ARTICLE IX


Miscellaneous


SECTION 9.01 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone or Electronic Systems (and subject
in each case to paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
electronic mail, as follows:


(i)           if to the Borrower, to it at Kirby Corporation, 55 Waugh Drive,
Suite 1000, Houston, Texas 77007, Attention of Chief Financial Officer (email:
Bill.Harvey @kirbycorp.com);


(ii)         if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan
and Agency Services Group, 10 South Dearborn, L2 Floor, Chicago, Illinois 60603,
Attention of Stephon Chambers (Facsimile No. (312) 233-2257) (Email address for
purposes of notices pursuant to Article II permitted to be delivered by
electronic mail: stephon.chambers@jpmorgan.com);


70

--------------------------------------------------------------------------------

(iii)        if to JPMorgan Chase Bank, N.A. in its capacity as an Issuing Bank,
to it at 10 South Dearborn, L2 Floor, Chicago, Illinois 60603, (Facsimile No.
(214) 307-6874) (Email address for purposes of notices pursuant to Article II
permitted to be delivered by electronic mail:
chicago.lc.agency.activity.team@jpmorgan.com);


(iv)         if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10
South Dearborn, L2 Floor, Chicago, Illinois 60603, Attention of Stephon Chambers
(Facsimile No. (312) 233-2257) (Email address for purposes of notices pursuant
to Article II permitted to be delivered by electronic mail: stephon.chambers
@jpmorgan.com); and


(v)         if to any other Lender or Issuing Bank, to it at its physical
address (or email address) set forth in its Administrative Questionnaire (a copy
of which the Administrative Agent will provide to the Borrower).


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by electronic mail shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).


(b)          Notices and other communications to the Administrative Agent, the
Lenders and the Issuing Banks hereunder may be delivered or furnished by using
Electronic Systems pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II
unless otherwise agreed by the Administrative Agent and the applicable Lender.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by Electronic Systems pursuant
to procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.


(c)          Any party hereto may change its address, or email address for
notices and other communications hereunder by notice to the other parties
hereto.


(d)          Electronic Systems.


71

--------------------------------------------------------------------------------

(i)          The Borrower agrees that the Administrative Agent may, but shall
not be obligated to, make Communications (as defined below) available to the
Issuing Banks and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak, ClearPar or a substantially similar Electronic
System.


(ii)        Any Electronic System used by the Administrative Agent is provided
“as is” and “as available.” The Agent Parties (as defined below) do not warrant
the adequacy of such Electronic Systems and expressly disclaim liability for
errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System. In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender, any Issuing Bank or any other Person or
entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of communications through an Electronic System, except to
the extent such damages, losses or expenses are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by the Administrative Agent, any Lender or any Issuing Bank by means
of electronic communications pursuant to this Section, including through an
Electronic System.


SECTION 9.02 Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.


(b)          Except as provided in Section 2.19 with respect to an Incremental
Term Loan Amendment, neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or by the Borrower
and the Administrative Agent with the consent of the Required Lenders; provided
that no such agreement shall (i) increase the Commitment of any Lender without
the written consent of such Lender, (ii) reduce the principal amount of any Loan


72

--------------------------------------------------------------------------------

or LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.17(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change Section 2.20 or Section 2.21 or the
definition of “Defaulting Lender”, without the written consent of each Lender or
(vi) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender (it being understood that, solely with the consent of the parties
prescribed by Section 2.19 to be parties to an Incremental Term Loan Amendment,
Incremental Term Loans may be included in the determination of Required Lenders
on substantially the same basis as the Commitments and Revolving Loans are
included on the Effective Date); provided, further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, the Issuing Banks or the Swingline Lender hereunder without the prior
written consent of the Administrative Agent, each Issuing Bank or the Swingline
Lender, as the case may be. Notwithstanding anything to the contrary contained
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitment of such
Defaulting Lender may not be increased or extended, the principal amount of any
Loan made by such Defaulting Lender may not be reduced (other than by payment)
and the maturity of any Loan made by such Defaulting Lender may not be extended,
in each case, without the consent of such Defaulting Lender.


SECTION 9.03 Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay (i)
all reasonable and documented out of pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of one outside counsel for the Administrative Agent, in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Banks (including one
outside counsel therefor) in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and (iii)
all reasonable out-of-pocket expenses incurred by the Administrative Agent, the
Issuing Banks or any Lender, including the fees, charges and disbursements of
one counsel for the Administrative Agent, the Issuing Banks and, during the
existence of any Event of Default, to the extent there is a conflict of
interest, as determined in good faith by the Administrative Agent or the
Required Lenders, one outside counsel for the Lenders as a group, in connection
with the enforcement or protection of its rights in connection with this
Agreement, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses (subject to the foregoing limitations on numbers of
counsel to be paid for by Borrower) incurred during any workout, restructuring
or negotiations in respect of such Loans or Letters of Credit.


73

--------------------------------------------------------------------------------

(b)          The Borrower shall indemnify the Administrative Agent, each Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document, or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether or not such claim, litigation, investigation or
proceeding is brought by the Borrower or its equity holders, Affiliates,
creditors or any other third Person and whether based on contract, tort or any
other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of, or
willful violation of the Loan Documents by, such Indemnitee. WITHOUT LIMITING
ANY PROVISION OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, IT IS THE
EXPRESS INTENTION OF THE BORROWER THAT EACH INDEMNIFIED PERSON SHALL BE
INDEMNIFIED AND HELD HARMLESS AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES AND RELATED EXPENSES ARISING OUT OF OR RESULTING FROM THE ORDINARY
NEGLIGENCE (WHETHER SOLE OR CONTRIBUTORY) OR STRICT LIABILITY OF SUCH
INDEMNIFIED PERSON. This Section 9.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims or damages arising from any
non-Tax claim.


(c)         To the extent that the Borrower fails to pay any amount required to
be paid by it to the Administrative Agent, any Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, such Issuing Bank or the Swingline Lender,
as the case may be, such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, such Issuing Bank or the Swingline
Lender in their capacity as such.


(d)         To the extent permitted by applicable law, no party hereto shall
assert, and each such party hereby waives, any claim against any other party
hereto, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document, or


74

--------------------------------------------------------------------------------

any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that,
nothing in this clause (d) shall relieve the Borrower of any obligation it may
have to indemnify an Indemnitee against special, indirect, consequential or
punitive damages asserted against such Indemnitee by a third party.


(e)          All amounts due under this Section shall be payable thirty (30)
days after written demand therefor.


SECTION 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.


(b)         (i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more Persons (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment, participations in Letters of
Credit and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:


(A)       the Borrower, provided that, the Borrower shall be deemed to have
consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof; provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;


(B)         the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of any Commitment to an
assignee that is a Lender (other than a Defaulting Lender) with a Commitment
immediately prior to giving effect to such assignment or an Affiliate of a
Lender;


(C)         the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund;


(D)         the Issuing Bank, provided that no consent of the Issuing Bank shall
be required for an assignment of all or any portion of a Term Loan; and


75

--------------------------------------------------------------------------------

(E)         the Swingline Lender, provided that no consent of the Swingline
Lender shall be required for an assignment of all or any portion of a Term Loan.


(ii)         Assignments shall be subject to the following additional
conditions:


(A)        except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;


(B)         each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;


(C)         the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption, (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform (as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants), together with a processing and
recordation fee of $3,500, and (z) documentation reasonably satisfactory to the
Borrower demonstrating that the assignee is exempt on the date of such
assignment from U.S. federal withholding Taxes imposed on amounts payable to or
for the account of such Lender with respect to an applicable interest in a Loan,
Letter of Credit or Commitment; and


(D)        the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
related parties or its securities) will be made available and who may receive
such information in accordance with the assignee’s compliance procedures and
applicable laws, including federal and state securities laws.


For the purposes of this (b), the term “Approved Fund” and “Ineligible
Institution” have the following meanings:


“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.


76

--------------------------------------------------------------------------------

“Ineligible Institution” means (a) a natural Person (or a holding company,
investment vehicle or trust for, or owned or operated for the primary benefit
of, a natural Person), (b) a Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute a Defaulting
Lender or a Subsidiary thereof or (c) the Borrower or any of its Affiliates.


(iii)        Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this (a) shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.


(iv)        The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower, any Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.


(v)         Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
a Platform (as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants), the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.04(c),
2.05(d) or (e), 2.06(b), 2.17(d) or 9.03(c), the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.


77

--------------------------------------------------------------------------------

(c)          Any Lender may, without the consent of the Borrower, the
Administrative Agent, any Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”), other
than an Ineligible Institution, in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged; (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (iii) the Borrower, the Administrative Agent, the Issuing Banks and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that affects such Participant. The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16 (subject to
the requirements and limitations therein, including the requirements under
Section 2.16(f) (it being understood that the documentation required under
Section 2.16(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Section 2.18 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Section 2.14 or 2.16, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.18(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.17(c) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.


(d)         Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any


78

--------------------------------------------------------------------------------

pledge or assignment to secure obligations to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.


SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, any Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.


SECTION 9.06 Counterparts; Integration; Effectiveness; Electronic Execution. (a)
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.


(b)         Delivery of an executed counterpart of a signature page of this
Agreement by emailed pdf. or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.


79

--------------------------------------------------------------------------------

SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.


SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender to or for the credit
or the account of the Borrower against any of and all the obligations of the
Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.


SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of Texas.


(b)          The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the District Courts
of the State of Texas sitting in Houston, Harris County, Texas and of the United
States District Court of the Southern District of Texas, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Texas state or, to the extent permitted by law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.


(c)          The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.


(d)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.


SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE



80

--------------------------------------------------------------------------------

TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.


SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 9.12 Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any direct, indirect, actual or prospective
counterparty (or its advisors) to any swap, derivative or securitization
transaction relating to the Borrower and its obligations or (iii) to any credit
insurance provider relating to the Borrower and its obligations, (g) with the
consent of the Borrower, (h) to the CUSIP Service Bureau or any similar agency
in connection with the issuance and monitoring of CUSIP numbers with respect to
the facilities created hereunder or (i) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Issuing Bank or any
Lender on a non-confidential basis from a source other than the Borrower. For
the purposes of this Section, “Information” means all information received from
the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a non-confidential basis prior to disclosure by the Borrower and
other than information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.


SECTION 9.13 Material Non-Public Information.


81

--------------------------------------------------------------------------------

(a)          EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION
9.12 FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.


(b)       ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS
RELATED PARTIES OR ITS SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE
BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.


SECTION 9.14 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, in no event whatsoever shall the amount contracted for, charged, paid
or otherwise agreed to be paid to or received by the Administrative Agent or any
Lender for the use, forbearance or detention of money under this Agreement or
any Loan Document or otherwise exceed the maximum non-usurious rate pursuant to
applicable law (the “Maximum Rate”), and if at any time the interest rate
applicable to any Loan, together with all fees, charges and other amounts which
are treated as interest on such Loan under applicable law (collectively the
“Charges”), shall exceed the Maximum Rate, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender. Anything
in this Agreement or any other Loan Document to the contrary notwithstanding,
the Borrower shall not be required to pay unearned interest and shall never be
required to pay interest at a rate in excess of the Maximum Rate, and if the
effective rate of interest which would otherwise be payable under this Agreement
and the other Loan Documents would exceed the Maximum Rate, or if the
Administrative Agent or any Lender shall receive any unearned interest or shall
receive monies that are deemed to constitute interest which would increase the
effective rate of interest payable by the Borrower under this Agreement or Loan
Document to a rate in excess of the Maximum Rate, then (a) the amount of
interest which would otherwise be payable by the Borrower under this Agreement
or any Loan Document shall be reduced to the amount allowed under applicable
law, and (b) any unearned interest paid by the Borrower or any interest paid by
the Borrower in excess of the Maximum Rate shall be credited


82

--------------------------------------------------------------------------------

on the principal of (or, if the principal amount shall have been paid in full,
refunded to the Borrower). It is further agreed that, without limitation of the
foregoing, all calculations of the rate of interest contracted for, charged or
received by any Lender under this Agreement or any Loan Document, are made for
the purpose of determining whether such rate exceeds the Maximum Rate, and shall
be made by amortizing, prorating and spreading in equal parts during the period
of the full stated term of the Loans all interest at any time contracted for,
charged or received by such Lender in connection therewith. Texas Finance Code,
Chapter 346, as amended (relating to revolving loan and revolving triparty
accounts), shall not apply to this Agreement or the transactions contemplated
hereby. To the extent that the Maximum Rate applicable to a Lender is at any
time determined by Texas law, such rate shall be the “weekly ceiling” described
in the Texas Finance Code, Chapter 303, as amended.


SECTION 9.15 No Advisory or Fiduciary Relationship. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (a) (i) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Issuing Banks, the Lenders and the Co-Lead Arrangers named on the cover page
hereof, are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Issuing Banks,
the Lenders and such Co-Lead Arrangers, on the other hand, (ii) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (iii) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b) (i) each of the
Administrative Agent, the Issuing Banks, the Lenders and such Co-Arrangers is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (ii) neither the Administrative Agent nor any Issuing Bank nor
any Lender nor any such Co-Lead Arranger has any obligation to the Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent, the Issuing Banks, the Lenders and
such Co-Lead Arrangers and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and neither the Administrative Agent nor any
Issuing Bank nor any Lender nor any such Co-Lead Arranger has any obligation to
disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by Law, the Borrower hereby waives and releases any claims that
it may have against the Administrative Agent, the Issuing Banks, the Lenders and
such Co-Lead Arrangers with respect to any breach or alleged breach of fiduciary
duty in connection with any aspect of any transaction contemplated hereby.


SECTION 9.16 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.


SECTION 9.17 Final Agreement of the Parties. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN



83

--------------------------------------------------------------------------------

THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.


SECTION 9.18 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:


(i)          a reduction in full or in part or cancellation of any such
liability;


(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or


(iii)        the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


SECTION 9.19 Amendment and Restatement. This Agreement constitutes an amendment
and restatement in its entirety of the Existing Credit Agreement, effective from
and after the Effective Date. The execution and delivery of this Agreement shall
not constitute a novation of any loans or letters of credit owing to or issued
by the Lenders, the Issuing Lender or the Administrative Agent under the
Existing Credit Agreement. On the Effective Date, the credit facilities
described in the Existing Credit Agreement shall be amended, supplemented,
modified and restated in their entirety by the credit facilities described
herein, and all loans and other obligations of the Borrower outstanding as of
such date under the Existing Credit Agreement shall be deemed to be Loans and
Obligations outstanding under the credit facilities described herein, without
any further action by any Person, except that the Administrative Agent shall
make such transfers of funds as are necessary in order that the outstanding
balance of such Loans, together with any Loans funded on the Effective Date,
reflect the respective Commitments of the Lenders hereunder.


[END OF TEXT]


84

--------------------------------------------------------------------------------

BORROWER:
     
 
KIRBY CORPORATION, a Nevada corporation
          By:
/s/ William G. Harvey
   


William G. Harvey
   

Executive Vice President and
Chief Financial Officer



Signature page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT
AND LENDER:
JPMORGAN CHASE BANK, N.A.
        By: /s/ Laura Woodward  

  Name: Laura Woodward  

  Title: Vice President  



Signature Page to Amended and Restated Credit Agreement
(Kirby Corporation)



--------------------------------------------------------------------------------

LENDER:
BANK OF AMERICA, N.A.         By:
/s/ Jennifer Yan

  Name: Jennifer Yan
  Title:
Senior Vice President



Signature Page to Amended and Restated Credit Agreement
(Kirby Corporation)



--------------------------------------------------------------------------------

LENDER:

WELLS FARGO BANK, NATIONAL
ASSOCIATION
        By:
/s/ Warren R. Ross
  Name: Warren R. Ross
  Title:
Senior Vice President



Signature Page to Amended and Restated Credit Agreement
(Kirby Corporation)



--------------------------------------------------------------------------------

LENDER:

BMO HARRIS BANK N.A.
        By:
/s/ Matthew Gerber
  Name: Matthew Gerber
  Title:
Managing Director





Signature Page to Amended and Restated Credit Agreement

(Kirby Corporation)




--------------------------------------------------------------------------------

LENDER:

PNC BANK, NATIONAL ASSOCIATION
        By:
/s/ R. Ruining Nguyen
  Name: R. Ruining Nguyen   Title:


Senior Vice President




Signature Page to Amended and Restated Credit Agreement
(Kirby Corporation)
 

--------------------------------------------------------------------------------

LENDER:

U.S. BANK NATIONAL ASSOCIATION
        By:
/s/ Timothy Landro


  Name:
Timothy Landro
  Title:


Vice President



Signature Page to Amended and Restated Credit Agreement
(Kirby Corporation)



--------------------------------------------------------------------------------

LENDER:

BRANCH BANKING AND TRUST COMPANY
        By:
/s/ Melinda Gulledge

  Name:
Melinda Gulledge
  Title:

Assistant Vice President



Signature Page to Amended and Restated Credit Agreement
(Kirby Corporation)



--------------------------------------------------------------------------------

LENDER:

ROYAL BANK OF CANADA
        By:
/s/ Sinan Tarlan

  Name:
Sinan Tarlan
  Title:

Authorized Signatory



Signature Page to Amended and Restated Credit Agreement
(Kirby Corporation)
 

--------------------------------------------------------------------------------

LENDER:

HSBC BANK USA. N.A.
        By:
/s/ Michael Bustios

  Name:
Michael Bustios
  Title:

Senior Vice President



Signature Page to Amended and Restated Credit Agreement
(Kirby Corporation)



--------------------------------------------------------------------------------

LENDER:

REGIONS BANK
        By:
/s/ Joe Dancy

  Name:
Joe Dancy
  Title:

Senior Vice President

 
Signature Page to Amended and Restated Credit Agreement
(Kirby Corporation)



--------------------------------------------------------------------------------

LENDER:

THE NORTHERN TRUST COMPANY

        By:
/s/ Keith L. Burson

  Name:
Keith L. Burson
  Title:

Senior Vice President



Signature Page to Amended and Restated Credit Agreement
(Kirby Corporation)



--------------------------------------------------------------------------------

LENDER:

BOKF, NA DBA BANK OF TEXAS
        By:
/s/ Marian Livingston

  Name: Marian Livingston
  Title:

Senior Vice President

 
Signature Page to Amended and Restated Credit Agreement
(Kirby Corporation)
 

--------------------------------------------------------------------------------

LENDER:

ZIONS BANCORPORATION, N.A. DBA
AMEGY BANK
        By:
/s/ Ryan Kim

  Name:
Ryan Kim
  Title:

Vice President



Signature Page to Amended and Restated Credit Agreement
(Kirby Corporation)
 

--------------------------------------------------------------------------------

LENDER:

FIRST TENNESSEE BANK, NATIONAL
ASSOCIATION
        By:
/s/ Robert O’Connor

  Name:
Robert O’Connor
  Title:

Senior Vice President



Signature Page to Amended and Restated Credit Agreement
(Kirby Corporation)



--------------------------------------------------------------------------------

LENDER:

FROST BANK
        By:
/s/ Kevin J Morley


  Name:
Kevin J Morley

  Title:

Senior Vice President



Signature Page to Amended and Restated Credit Agreement
(Kirby Corporation)



--------------------------------------------------------------------------------

SCHEDULE 1.01


EXISTING LETTERS OF CREDIT


Reference 
Number
 
Amount
 
Date
Expiry Date
Beneficiary Name
Final Expiry Date
CDCS- 872384
 
$
750,000
 
22-May- 2015
18-May-2019
FIANZAS GUARDIANA INBURSA, S.A.
18-May-2019
CTCS- 651330
 
$
300,000
 
22-Oct- 2018
30-Jun-2019
BANQUE EXTERIEURE D’ALGERIE
30-Jun-2019
CTCS- 246258
 
$
5,350,000
 
22-Oct- 2018
23-Jan-2020
BANQUE EXTERIEURE D’ALGERIE
23-Jan-2020



Schedule 1.01 – Page 1

--------------------------------------------------------------------------------

SCHEDULE 2.01


COMMITMENTS


Lender
 
Revolving
   
Term
               
JPMorgan Chase Bank, N.A.
 
$
107,037,037.04
   
$
62,962,962.96
 
Bank of America, N.A.
 
$
107,037,037.04
   
$
62,962,962.96
 
Wells Fargo Bank, N.A.
 
$
107,037,037.04
   
$
62,962,962.96
 
BMO Harris Bank N.A.
 
$
78,703,703.70
   
$
46,296,296.30
 
PNC Bank, National Association
 
$
78,703,703.70
   
$
46,296,296.30
 
U.S. Bank National Association
 
$
59,814,814.82
   
$
35,185,185.18
 
Branch Banking and Trust Company
 
$
59,814,814.82
   
$
35,185,185.18
 
Royal Bank of Canada
 
$
31,481,481.48
   
$
18,518,518.52
 
HSBC Bank USA, National Association
 
$
31,481,481.48
   
$
18,518,518.52
 
Regions Bank
 
$
31,481,481.48
   
$
18,518,518.52
 
The Northern Trust Company
 
$
31,481,481.48
   
$
18,518,518.52
 
BOKF, NA dba Bank of Texas
 
$
31,481,481.48
   
$
18,518,518.52
 
Zions Bancorporation, N.A. dba Amegy Bank
 
$
31,481,481.48
   
$
18,518,518.52
 
First Tennessee Bank, National Association
 
$
31,481,481.48
   
$
18,518,518.52
 
Frost Bank
 
$
31,481,481.48
   
$
18,518,518.52
 
Total
 
$
850,000,000.00
   
$
500,000,000.00
 




--------------------------------------------------------------------------------

SCHEDULE 3.01


CONSOLIDATED SUBSIDIARIES (PART A) AND EXCLUDED AFFILIATES (PART B)


Part A


Consolidated Subsidiaries
Organized
Ownership
  
Kirby Corporate Services, LLC
Delaware
100%
KIM Holdings, Inc.
Delaware
100%
Kirby Terminals, Inc.
Texas
100%
Sabine Transportation Company
Delaware
100%
AFRAM Carriers, Inc.
Delaware
100%
Kirby Distribution & Services, Inc.
Delaware
100%
Kirby Tankships, Inc.
Delaware
100%
Kirby Ocean Transport Company
Delaware
100%
Kirby Offshore Marine, LLC
Delaware
100%
K Equipment, LLC
Delaware
100%
Osprey Line, L.L.C.
Texas
66 2/3%
KIM Partners, LLC (Subsidiary of KIM Holdings, Inc.)
Louisiana
100%
Kirby Inland Marine, LP (KIM Holdings, Inc. 1% General Partner, KIM Partners,
LLC 99% Limited Partner)
Delaware
100%
Greens Bayou Fleeting, LLC (subsidiary of Kirby Inland Marine, LP)
Texas
100%
Dixie Carriers, Inc. (subsidiary of Kirby Inland Marine, LP)
Texas
100%
San Jac Marine, LLC (subsidiary of Kirby Inland Marine, LP)
Delaware
100%
Kirby Engine Systems LLC (subsidiary of Kirby Distribution & Services, Inc.)
Delaware
100%
Marine Systems, Inc. (subsidiary of Kirby Engine Systems LLC)
Louisiana
100%
Engine Systems, Inc. (subsidiary of Kirby Engine Systems LLC)
Delaware
100%
United Holdings LLC (subsidiary of Kirby Distribution & Services, Inc.)
Delaware
100%
United Engines LLC (subsidiary of United Holdings LLC)
Colorado
100%
UE Manufacturing LLC (subsidiary of United Holdings LLC)
Colorado
100%
Compression Systems LLC (subsidiary of United Holdings LLC)
Colorado
100%
Thermo King of Houston, LP (subsidiary of United Holdings LLC)
Texas
100%
San Antonio Thermo King, Inc. (subsidiary of Thermo King of Houston, LP)
Texas
100%
Kirby Offshore Marine Operating, LLC (subsidiary of Kirby Offshore Marine, LLC)
Delaware
100%
Kirby Offshore Marine Hawaii, LLC (subsidiary of Kirby Offshore Marine
Operating, LLC)
Delaware
100%
Kirby Offshore Marine Pacific, LLC (subsidiary of Kirby Offshore Marine
Operating, LLC)
Delaware
100%
Kirby Offshore Marine, Inc. (subsidiary of Kirby Offshore Marine Operating, LLC)
Delaware
100%
Inversiones Kara Sea SRL (subsidiary of Kirby Offshore Marine Operating, LLC)
Venezuela
100%
K-Sea Canada Holdings, Inc. (subsidiary of Kirby Offshore Marine, Inc.)
Delaware
100%
K-Sea Canada Corp. (subsidiary of K-Sea Canada Holdings, Inc.)
Nova Scotia
100%
Penn Maritime Inc. (subsidiary of Kirby Offshore Marine, LLC)
Delaware
100%
Stewart & Stevenson LLC (subsidiary of Kirby Distribution & Services, Inc.)
Delaware
100%
Stewart & Stevenson Power Products LLC (subsidiary of Stewart & Stevenson LLC)
Delaware
100%
Stewart & Stevenson Canada Inc. (subsidiary of Stewart & Stevenson LLC)
Canada
100%
Stewart & Stevenson de las Americas Colombia Ltda. (Stewart & Stevenson
Petroleum Services LLC 1% General Partner, Stewart & Stevenson LLC 99% Limited
Partner)
Colombia
100%
Stewart & Stevenson de Venezuela, S.A. (subsidiary of Stewart & Stevenson LLC)
Venezuela
100%
Stewart & Stevenson Material Handling LLC (subsidiary of Stewart & Stevenson
LLC)
Delaware
100%
Hunt Power Systems LLC (subsidiary of Stewart & Stevenson LLC)
Delaware
100%
Stewart & Stevenson Petroleum Services LLC (subsidiary of Stewart & Stevenson
LLC)
Delaware
100%
Stewart & Stevenson Distributor Holdings LLC (subsidiary of Stewart & Stevenson
LLC)
Delaware
100%
Stewart & Stevenson Finance LLC (subsidiary of Stewart & Stevenson LLC)
Delaware
100%



Schedule 3.01 – Page 1

--------------------------------------------------------------------------------

Stewart & Stevenson Manufacturing Technologies LLC (subsidiary of Stewart &
Stevenson LLC)
Delaware
100%
Stewart & Stevenson Acquisition LLC (subsidiary of Stewart & Stevenson LLC)
Delaware
100%
Stewart & Stevenson Rentals LLC (subsidiary of Stewart & Stevenson LLC)
Delaware
100%
Stewart & Stevenson FDDA LLC (subsidiary of Stewart & Stevenson LLC)
Delaware
100%
Transmissions Y Embragues, S.A. (subsidiary of Stewart & Stevenson de Venezuela,
S.A.)
Venezuela
100%
Stewart & Stevenson Hong Kong Limited (subsidiary of Stewart & Stevenson
Petroleum Services LLC)
Hong Kong
100%
Higman Marine, Inc. (subsidiary of Kirby Inland Marine, LP)
Delaware
100%
Higman Barge Lines, Inc. (subsidiary of Higman Marine, Inc.)
Delaware
100%
Higman Marine Services, Inc. (subsidiary of Higman Marine, Inc.)
Delaware
100%
Higman Service Corporation (subsidiary of Higman Marine, Inc.)
Delaware
100%
Alamo Barge Lines, LLC (subsidiary of Kirby Inland Marine, LP)
Delaware
100%
16530 Peninsula Blvd. LLC (subsidiary of Kirby Inland Marine, LP)
Texas
100%
Empty Barge Lines, Inc. (subsidiary of Kirby Inland Marine, LP)
Texas
100%
Empty Barge Lines II, Inc. (subsidiary of Kirby Inland Marine, LP)
Texas
100%
Empty Barge Lines III, Inc. (subsidiary of Kirby Inland Marine, LP)
Texas
100%
EBL Marine I LLC (subsidiary of Kirby Inland Marine, LP)
Texas
100%
EBL Marine II LLC (subsidiary of Kirby Inland Marine, LP)
Texas
100%
EBL Marine III LLC (subsidiary of Kirby Inland Marine, LP)
Texas
100%
Hollywood Chem 107, Ltd
Texas
90.8%
Hollywood Chem 108, Ltd
Texas
93.1%



Part B


Excluded Affiliates
Organized
Ownership
  
Bolivar Terminal Co., Inc. (subsidiary of Kirby Inland Marine, LP)
Texas
50%
The Hollywood Camp, L.L.C.
Texas
50%
Kirby Corporation Political Action Committee
Texas
100%
Kirby Disaster Relief Fund
Texas
100%
Capella Marine Leasing, LLC (subsidiary of Kirby Offshore Marine Pacific, LLC)
Oregon
50%
Third and Ten, LLC (subsidiary of Thermo King of Houston, LP)
Delaware
33.33%



Schedule 3.01 – Page 2

--------------------------------------------------------------------------------

EXHIBIT A


ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.



1.
Assignor:
 
 
 
 
2.
Assignee:
 
     
 
 
[and is an Affiliate/Approved Fund of [identify Lender]1
      3.
Borrower(s):
Kirby Corporation
 
 

4.
Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement






--------------------------------------------------------------------------------



1 Select as applicable.



--------------------------------------------------------------------------------

5.
Credit Agreement:
The Amended and Restated Credit Agreement dated as of March 27, 2019 among Kirby
Corporation, a Nevada corporation, the Lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, and the other agents parties thereto
 
 
 
6.
Assigned Interest:




Aggregate Amount of
Commitment/Loans for all
Lenders
   
Amount of
Commitment/
Loans Assigned
 
Percentage
Assigned of
Commitment/Loans2
 
$
     
$
 
 

%
 
$
     
$
 
 

%
 
$
     
$
 
 

%
 



Effective Date:_____________________, 20_______  [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]


[remainder of this page intentionally left blank]



--------------------------------------------------------------------------------



2 Set forth, to at least 9 decimals, as a percentage of the Commitments/Loans of
all Lenders thereunder.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:



 
ASSIGNOR
       
[NAME OF ASSIGNOR]
   
 
By:
           
Name:
         
Title:
       
ASSIGNEE
       
[NAME OF ASSIGNEE]
       
By:

         
Name:
         
Title:




--------------------------------------------------------------------------------

Consented to and Accepted:


JPMORGAN CHASE BANK, N.A.,
as [Administrative Agent,]3 [Issuing Bank]4 and [Swingline Lender]5


By:
         

Name:
     

Title:
 




--------------------------------------------------------------------------------



3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.


4 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.


5 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.



--------------------------------------------------------------------------------

[Consented to:]6



KIRBY CORPORATION


By:
         

Name:
     

Title:
 





--------------------------------------------------------------------------------



6 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX I


STANDARD TERMS AND CONDITIONS FOR


ASSIGNMENT AND ASSUMPTION


1.
Representations and Warranties.



1.1         Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.


1.2.        Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) it is not an Ineligible Institution, (iv) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (v) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (vi) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2.          Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.



--------------------------------------------------------------------------------

3.          General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument.
Acceptance and adoption of the terms of this Assignment and Assumption by the
Assignee and the Assignor by Electronic Signature or delivery of an executed
counterpart of a signature page of this Assignment and Assumption by any
Electronic System shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
Texas.



--------------------------------------------------------------------------------

EXHIBIT B


FORM OF BORROWING REQUEST


 
 
, 20
 
 



JPMorgan Chase Bank, N.A.,
as Administrative Agent
Loan Agency Services Group
10 South Dearborn, L2 Floor
Chicago, Illinois 60603
Attention: Stephen Chambers



 
Re:
Kirby Corporation



Ladies and Gentlemen:


Reference is made to the Amended and Restated Credit Agreement dated as of March
27, 2019 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Kirby Corporation (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Terms defined in the Credit Agreement and not otherwise
defined herein are used herein with the meanings specified in the Credit
Agreement. The Borrower hereby requests a Borrowing under the Credit Agreement,
and, as required by Section 2.03 of the Credit Agreement, specifies the
following information for such Borrowing (the “Proposed Borrowing”):


(a)          The date of the Proposed Borrowing (which shall be a Business Day)
is__________________, 20____.


(b)          The Type and amount of, and, in the case of a Eurodollar Borrowing,
the Interest Period applicable to, the Loans comprising the Proposed Borrowing
are:


 
 
Eurodollar Loans in an aggregate amount of $
 
with an Interest Period of:




 
 
one (1) month
 
 
two (2) months  
 
three (3) months  
 
six (6) months



 
 
ABR Loans in an aggregate amount of $
 
.



(c)          The location and number of account to which funds are to be
disbursed is:


 
 
 
 
 
 




--------------------------------------------------------------------------------

The Borrower hereby certifies that after giving effect to the Proposed
Borrowing, the total Revolving Credit Exposure will not exceed the total
Commitments. The Borrower hereby further certifies that on the date hereof all
applicable conditions to the Proposed Borrowing set forth in Article IV of the
Credit Agreement have been satisfied and that the Proposed Borrowing complies
with the terms of the Credit Agreement, and by acceptance of the proceeds of the
Proposed Borrowing, the Borrower will be deemed to have recertified the
foregoing on the date of the Proposed Borrowing.


 
Sincerely,
 
 
 
 
KIRBY CORPORATION



 
By:
 
 
Name:
 
 
Title:
 





--------------------------------------------------------------------------------

EXHIBIT C


FORM OF INTEREST ELECTION REQUEST


 
 
, 20
 
 



JPMorgan Chase Bank, N.A.,
as Administrative Agent
Loan Agency Services Group
10 South Dearborn, L2 Floor
Chicago, Illinois 60603
Attention: Stephen Chambers



 
Re:
Kirby Corporation



Ladies and Gentlemen:


Reference is made to the Amended and Restated Credit Agreement dated as of March
27, 2019 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Kirby Corporation (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Terms defined in the Credit Agreement and not otherwise
defined herein are used herein with the meanings specified in the Credit
Agreement. The Borrower hereby gives notice of an election to [convert/continue]
Loans under the Credit Agreement, and, as required by Section 2.07 of the Credit
Agreement, specifies the following information for such election:


(a)          The effective date of the election made pursuant to this Interest
Election Request (which shall be a Business Day) is__________________,
20_______.


(b)          The Loans to which this Interest Election Request applies are
described as follows:


[Describe by Amount, Type and, if applicable, Interest Period]


(c)          The Loans described in clause (b) are to be [converted/continued]
into a Borrowing of Loans of the Type, in the amounts, and, in the case of
Eurodollar Loans, having the Interest Period described as follows:


 
 
Eurodollar Loans comprising a Borrowing in an aggregate amount of $
 
with an Interest Period of:

     

 
 
one (1) month
 
 
two (2) months  
 
three (3) months  
 
six (6) months



 
 
ABR Loans comprising a Borrowing in an aggregate amount of $
 
.




--------------------------------------------------------------------------------

The Borrower hereby certifies that on the date hereof the election made pursuant
to this Interest Election Request complies with the terms of the Credit
Agreement, and the Borrower will be deemed to have recertified the foregoing on
the effective date of the election made pursuant to this Interest Election
Request.


 
Sincerely,
 
 
 
 
KIRBY CORPORATION



 
By: 
 
 
Name:
 
  Title:  




--------------------------------------------------------------------------------

EXHIBIT D-1


[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of March 27, 2019 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Kirby
Corporation, a Nevada corporation (the “Borrower”), the Lenders party thereto
and JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).


Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN (or any successor
form) or IRS Form W- 8BEN-E (or any successor form). By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]


By:
         

Name:
     

Title:
 



Date:
 
, 20
 
 




--------------------------------------------------------------------------------

EXHIBIT D-2

 [FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of March 27, 2019 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Kirby
Corporation, a Nevada corporation (the “Borrower”), the Lenders party thereto
and JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).


Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or any successor form) or IRS Form
W-8BEN-E (or any successor form). By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing, and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]


By:
         

Name:
     

Title:
 



Date:
 
, 20
 
 




--------------------------------------------------------------------------------

EXHIBIT D-3


[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of March 27, 2019 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Kirby
Corporation, a Nevada corporation (the “Borrower”), the Lenders party thereto
and JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).


Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY (or
any successor form) accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN (or any successor form) or IRS Form W-8BEN-E (or any successor form)
or (ii) an IRS Form W-8IMY (or any successor form) accompanied by an IRS Form
W-8BEN (or any successor form) or IRS Form W-8BEN-E (or any successor form) from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

[NAME OF PARTICIPANT]


By:
         

Name:
     

Title:
 



Date:
 
, 20
 
 




--------------------------------------------------------------------------------

EXHIBIT D-4


[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of March 27, 2019 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Kirby
Corporation, a Nevada corporation (the “Borrower”), the Lenders party thereto
and JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).


Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W- 8IMY (or any successor form) accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN (or any successor form) or IRS Form W-8BEN-E
(or any successor form) or (ii) an IRS Form W- 8IMY (or any successor form)
accompanied by an IRS Form W-8BEN (or any successor form) or IRS Form W-8BEN-E
(or any successor form) from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

[NAME OF LENDER]


By:
         

Name:
     

Title:
 



Date:
 
, 20
 
 




--------------------------------------------------------------------------------

EXHIBIT E


FORM OF INCREASING LENDER SUPPLEMENT


INCREASING LENDER SUPPLEMENT, dated____________________, 20____(this
“Supplement”), by and among each of the signatories hereto, to the Amended and
Restated Credit Agreement, dated as of March 27, 2019 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Kirby Corporation, a Nevada corporation (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).


W I T N E S S E T H


WHEREAS, pursuant to Section 2.19 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Revolving Commitments and/or one or more tranches of
Incremental Term Loans under the Credit Agreement by requesting one or more
Lenders to increase the amount of its Revolving Commitment and/or to participate
in such a tranche;


WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to [increase the Revolving Commitments] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.19; and


WHEREAS, pursuant to Section 2.19 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Revolving
Commitment] [and] [participate in a tranche of Incremental Term Loans] under the
Credit Agreement by executing and delivering to the Borrower and the
Administrative Agent this Supplement;


NOW, THEREFORE, each of the parties hereto hereby agrees as follows:


1.          The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
[increase its Revolving Commitment by $[___________], thereby making the
aggregate amount of its total Revolving Commitments equal to $[__________]]
[and] [participate in a tranche of Incremental Term Loans with a commitment
amount equal to $[___________] with respect thereto].


2.          The Borrower hereby represents and warrants that (a) the conditions
set forth in paragraphs (a) and (b) of Section 4.02 of the Credit Agreement are
satisfied as of the date hereof and (b) the Borrower is in compliance (on a pro
forma basis) with the covenants contained in Section 6.10 of the Credit
Agreement after giving effect to this Supplement.


3.           Terms defined in the Credit Agreement shall have their defined
meanings when used herein.


4.           This Supplement shall be governed by, and construed in accordance
with, the laws of the State of Texas.




--------------------------------------------------------------------------------

5.          This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.


IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.



 
[INSERT NAME OF INCREASING LENDER]



 
By:
 
 
 
 
 
 
Name:
         
Title:



Accepted and agreed to as of the date first written above:
       
KIRBY CORPORATION
       
By:
       

Name:
     

Title:
 



Acknowledged as of the date first written above:
       
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
       
By:
       

Name:
     

Title:
 





--------------------------------------------------------------------------------

EXHIBIT F


FORM OF AUGMENTING LENDER SUPPLEMENT


AUGMENTING LENDER SUPPLEMENT, dated______________, 20_____(this “Supplement”),
by and among each of the signatories hereto, to the Amended and Restated Credit
Agreement, dated as of March 27, 2019 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Kirby Corporation, a Nevada corporation (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).


W I T N E S S E T H


WHEREAS, the Credit Agreement provides in Section 2.19 thereof that any bank,
financial institution or other entity may [extend Revolving Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Borrower and the Administrative Agent, by
executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and


WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;


NOW, THEREFORE, each of the parties hereto hereby agrees as follows:


1.         The undersigned Augmenting Lender agrees to be bound by the
provisions of the Credit Agreement and agrees that it shall, on the date of this
Supplement, become a Lender for all purposes of the Credit Agreement to the same
extent as if originally a party thereto, with a [Revolving Commitment with
respect to Revolving Loans of $[______________]] [and] [a commitment with
respect to Incremental Term Loans of $[___________]].


2.          The undersigned Augmenting Lender (a) represents and warrants that
(i) it is legally authorized to enter into this Supplement, (ii) it satisfies
the requirements, if any, specified in the Credit Agreement that are required to
be satisfied by it in order to become a Lender and (iii) it is not an Ineligible
Institution; (b) confirms that it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 5.01 thereof, as applicable, and has reviewed such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Supplement; (c) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement or any other instrument or document furnished pursuant
hereto or thereto; (d) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement or any other instrument or document furnished
pursuant hereto or thereto as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are incidental thereto; and (e)
agrees that it will be bound by the provisions of the Credit Agreement and will
perform



--------------------------------------------------------------------------------

in accordance with its terms all the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.


3.          The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:



[
 
]
[
 
] [
 
]




4.          The Borrower hereby represents and warrants that (a) the conditions
set forth in paragraphs (a) and (b) of Section 4.02 of the Credit Agreement are
satisfied as of the date hereof and (b) the Borrower is in compliance (on a pro
forma basis) with the covenants contained in Section 6.10 of the Credit
Agreement after giving effect to this Supplement.


5.           Terms defined in the Credit Agreement shall have their defined
meanings when used herein.


6.           This Supplement shall be governed by, and construed in accordance
with, the laws of the State of Texas.


7.           This Supplement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.


[remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.



 
[INSERT NAME OF AUGMENTING LENDER]




 
By:
       

Name:
     

Title:



Accepted and agreed to as of the date first written above:
       
KIRBY CORPORATION
       
By:
       

Name:
     

Title:
 



Acknowledged as of the date first written above:
       
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
       
By:
       

Name:
     

Title:
 






--------------------------------------------------------------------------------

